Exhibit 10.9

 

[Execution version]

 

 

PLEDGE AND SECURITY AGREEMENT

 

dated as of October 27, 2014

 

among

 

green brick partners, inc.,

 

THE SUBSIDIARIES OF GREEN BRICK PARTNERS, INC. FROM TIME TO TIME PARTY HERETO,

 

and

 

GREENLIGHT APE, LLC,
as Collateral Agent

 

 

 

 

TABLE OF CONTENTS*

 

    Page       ARTICLE I   DEFINITIONS 1       Section 1.01 Credit Agreement
Definitions 1 Section 1.02 Terms Defined in the UCC 1 Section 1.03 General
Definitions 2 Section 1.04 Terms Generally 7       ARTICLE II   GRANT OF
SECURITY 7       Section 2.01 Grant of Security 7       ARTICLE III   SECURITY
FOR OBLIGATIONS 10       Section 3.01 Security for Secured Obligations 10
Section 3.02 Continuing Liability under Collateral 10 Section 3.03 Security
Interests Absolute 10       ARTICLE IV   REPRESENTATIONS, WARRANTIES AND
COVENANTS 12       Section 4.01 Generally 12 Section 4.02 Equipment and
Inventory 14 Section 4.03 Receivables 14 Section 4.04 Investment Related
Property 16 Section 4.05 [Reserved] 21 Section 4.06 Intellectual Property 21
Section 4.07 Commercial Tort Claims 24 Section 4.08 Bonding 24       ARTICLE V  
FURTHER ASSURANCES and ADDITIONAL GRANTORS 24       Section 5.01 Further
Assurances 24 Section 5.02 Additional Grantors 25       ARTICLE VI   AGENT
APPOINTED ATTORNEY-IN-FACT 26       Section 6.01 Power of Attorney 26

 

 



*The Table of Contents is not a part of the Pledge and Security Agreement.

 

- ii -

 

 

Table of Contents (Cont.)

 

  Page ARTICLE VII   REMEDIES 27       Section 7.01 Generally 27 Section 7.02
Application of Proceeds 28 Section 7.03 Sales on Credit 28 Section 7.04
Investment Related Property 29 Section 7.05 Intellectual Property 29 Section
7.06 Direct Obligation 31 Section 7.07 Commercially Reasonable 31       ARTICLE
VIII   THE COLLATERAL AGENT 32       Section 8.01 The Collateral Agent 32
Section 8.02 Compensation and Expenses of the Collateral Agent; Indemnification
33       ARTICLE IX   CONTINUING SECURITY INTEREST; TRANSFER OF SECURED
OBLIGATIONS 34       Section 9.01 Continuing Security Interest; Transfer of
Secured Obligations 34       ARTICLE X   STANDARD OF CARE; Collateral AGENT MAY
PERFORM 35       Section 10.01 Standard of Care; Collateral Agent May Perform 35
      ARTICLE XI   MISCELLANEOUS 35       Section 11.01 Notices 35 Section 11.02
Amendments 35 Section 11.03 Release 35 Section 11.04 Cumulative Rights 36
Section 11.05 Waivers 36 Section 11.06 Reinstatement 36 Section 11.07
Independent Obligations 36 Section 11.08 Successors and Assigns 36 Section 11.09
Independence of Covenants 36 Section 11.10 Survival of Representations,
Warranties and Agreements 37 Section 11.11 Marshalling 37 Section 11.12
Severability 37 Section 11.13 Governing Law; Jurisdiction Etc. 37 Section 11.14
Waiver of Jury Trial 38 Section 11.15 Subordination 38 Section 11.16
Counterparts 38

 

- iii -

 

 

Table of Contents (Cont.)

 

  Page Section 11.17 Effectiveness 38 Section 11.18 Entire Agreement 38

 

Schedules:

Schedule I – Location of Collateral Schedule II – Investment Related Property
Schedule III – Intellectual Property Schedule IV – Commercial Tort Claims
Schedule V – Filings to Perfect Security Interests Schedule VI – Bonding

 

Exhibits:

 

Exhibit A – Form of Grant of Security Interest in United States Copyrights
Exhibit B – Form of Grant of Security Interest in United States Patents and
Trademarks Exhibit C – Form of Security Agreement Joinder

 

- iv -

 

  

This PLEDGE AND SECURITY AGREEMENT, dated as of October 27, 2014 (as amended,
modified or supplemented from time to time, this “Agreement”), among green brick
partners, inc. (the “Borrower”), the GUARANTORS from time to time parties hereto
(together with the Borrower, each a “Grantor” and collectively, the “Grantors”),
and GREENLIGHT APE, LLC, as Collateral Agent (as defined below) for the benefit
of the Secured Parties referred to herein.

 

The Borrower proposes to enter into that certain Loan Agreement, dated as of the
date hereof (as amended, restated, amended and restated, modified or
supplemented from time to time and including any agreement extending the
maturity of, refinancing or otherwise amending, amending and restating or
otherwise modifying or restructuring all or any portion of the obligations of
the Borrower under such agreement or any successor agreement, the “Credit
Agreement”; capitalized terms used in this Agreement and not otherwise defined
herein have the respective meanings assigned thereto in the Credit Agreement)
among the Borrower, the lenders from time to time party thereto (each a “Lender”
and, collectively, the “Lenders”), and Greenlight APE, LLC, as Administrative
Agent (together with its successor or successors in such capacity, the
“Administrative Agent”) and as Collateral Agent (together with its successor or
successors in such capacity, the “Collateral Agent” and together with the
Administrative Agent, individually as an “Agent” and collectively as the
“Agents”).

 

The Lenders, the Administrative Agent, the Collateral Agent, each co-agent or
sub-agent appointed by the Administrative Agent and the Collateral Agent from
time to time pursuant to the Credit Agreement and each Indemnified Party and
their respective successors and assigns are herein referred to individually as a
“Secured Party” and collectively as the “Secured Parties”.

 

To induce the Lenders to enter into the Credit Agreement and the other Loan
Documents, and as a condition precedent to the obligations of the Lenders under
the Credit Agreement, each of the subsidiaries of the Borrower listed on the
signature pages hereof or which shall become parties hereto from time to time in
accordance with Section 5.02 hereof (each a “Guarantor” and, collectively, the
“Guarantors”) has agreed, jointly and severally, to provide a guaranty of all
obligations of the Borrower and the other Loan Parties under and in respect of
the Loan Documents.

 

As a further condition precedent to the obligations of the Lenders under the
Loan Documents, the Grantors have agreed or will agree to grant a continuing
security interest in favor of the Collateral Agent in and to the Collateral to
secure the Secured Obligations.

 

Accordingly, in consideration of the premises and the agreements, provisions and
covenants herein contained, each Grantor and the Collateral Agent agree as
follows:

 

ARTICLE I
DEFINITIONS

 

Section 1.01         Credit Agreement Definitions. Whenever any term used in
this Agreement and not otherwise defined herein or in the Credit Agreement is
used herein, such reference shall be deemed to have the same effect as if such
term had been independently set forth herein in full on the date hereof. The
rules of construction specified in Section 1.2 of the Credit Agreement shall
also apply to this Agreement.

 

Section 1.02         Terms Defined in the UCC. Unless otherwise defined herein
or in the Credit Agreement or as the context otherwise requires, the following
terms, together with any uncapitalized terms used herein which are defined in
the UCC (as defined below), have the respective meanings provided in the UCC:
“Certificated Security”, “Chattel Paper”, “Document”, “Electronic Chattel
Paper”, “Equipment”, “Fixtures”, “Goods”, “Instrument”, “Inventory”, “Investment
Property”, “Money”, “Payment Intangible”, “Security”, “Securities Account”,
“Security Entitlement”, “Tangible Chattel Paper” and “Uncertificated Security”.

 

 

 

  

Section 1.03         General Definitions. Terms defined in the introductory
statements above have the respective meanings set forth therein. The following
additional terms, as used herein, have the following respective meanings:

 

“Account Debtor” means an “account debtor” (as defined in the UCC), and also
means and includes Persons obligated to pay negotiable instruments and other
Receivables.

 

“Additional Grantors” means those additional Persons that may become parties to
this Agreement as additional Grantors in accordance with Section 5.02.

 

“Agreement” has the meaning set forth in the preamble to this Agreement.

 

“Cash Proceeds” means all proceeds of any Collateral consisting of cash, checks
and other cash equivalents.

 

“Collateral” has the meaning set forth in Section 2.01 hereof.

 

“Collateral Agent” has the meaning set forth in the preamble to this Agreement.

 

“Collateral Support” means, in the event that any property (real or personal)
secures any Collateral of a Grantor constituting a right to payment or
performance, the security interest, mortgage or other lien in favor of such
Grantor in such real or personal property. Notwithstanding the foregoing,
Collateral Support does not include any Excluded Assets.

 

“Commercial Tort Claims” means all “commercial tort claims” (as defined in the
UCC) for amounts greater than $500,000, including, without limitation, each of
the claims described on Schedule IV hereto, as such schedule may be amended,
modified or supplemented from time to time, and also means and includes all
claims, causes of action and similar rights and interests (however
characterized) of a Loan Party for amounts greater than $500,000, whether
arising in contract, tort or otherwise, and whether or not subject to any
action, suit, investigation or legal, equitable, arbitration or administrative
proceedings. Notwithstanding anything to the contrary, Commercial Tort Claims
shall not include Excluded Assets.

 

“Copyrights” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Law in or relating to copyrights and all mask work,
database and design rights, whether or not registered or published, all
registrations and recordations thereof and all applications in connection
therewith. Notwithstanding anything to the contrary, Copyrights shall not
include Excluded Assets.

 

“Control Agreement” means, with respect to a Deposit Account, a Deposit Account
Control Agreement and, with respect to a Securities Account, a Securities
Account Control Agreement.

 

“Copyright Security Agreement” means an agreement, substantially in the form of
Exhibit A hereto, between a Grantor that is the owner of any registered
Copyright and the Collateral Agent, setting forth each applied for or registered
Copyright owned by such Grantor in proper form for recording with the United
States Copyright Office in which said Copyright is registered and in form and
substance reasonably satisfactory to the Collateral Agent, together with all
supplements to the schedules thereto.

 

- 2 -

 

  

“Deposit Accounts” means all “deposit accounts” (as defined in the UCC) and also
means and includes all demand, time, savings, passbook or similar accounts
maintained by a Loan Party with a bank or other financial institution, whether
or not evidenced by an Instrument, all cash and other funds held therein and all
passbooks related thereto and all certificates and Instruments, if any, from
time to time representing, evidencing or deposited into such deposit accounts.
Notwithstanding anything to the contrary, Deposit Accounts shall not include
Excluded Assets.

 

“Deposit Account Control Agreement” means a Deposit Account control agreement in
form and substance reasonably satisfactory to the Collateral Agent to be
executed by an institution maintaining a Deposit Account for a Grantor (other
than Excluded Accounts), in favor of the Collateral Agent, for the benefit of
Secured Parties, as security for the Secured Obligations.

 

“Dispose” or “Disposition” means any sale, conveyance, assignment, lease,
abandonment, discount or other transfer or disposition, whether voluntary or
involuntary.

 

“Excluded Accounts” means (i) Deposit Accounts used solely for funding payroll
or segregating payroll taxes or segregating 401K contribution or contributions
to an employee stock purchase plan and other health and benefit plans, (ii)
Deposit Accounts or Securities Accounts, amounts on deposit or value of the
securities held in which the seven-day average balance does not exceed $500,000
in the aggregate at any one time, (iii) zero balance disbursement accounts, (iv)
Deposit Accounts or Securities Accounts maintained in connection with pledges of
cash or cash equivalents described in clauses (iv), (viii), (ix) and (xvii) of
the definition of “Permitted Liens” and (v) Excluded Assets.

 

“Excluded Assets” has the meaning set forth in Section 2.01.

 

“Excluded Equity Interests” means any Capital Stock if, and to the extent that,
and for so long as (A) any of such Capital Stock constitutes less than 100% of
all applicable Capital Stock issued by such Person and the Persons holding the
remainder of the Capital Stock issued by such Person are not Borrower Party
Affiliates, (B) the grant of a security interest therein would violate or
require a consent under applicable Law or regulations or a contractual
obligation binding on such Capital Stock which consent has not been obtained
(other than to the extent that such consent requirement is rendered ineffective
pursuant to Section 9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor
provision or provisions) of any relevant jurisdiction or other applicable law or
principles of equity (the “Anti-Non-Assignment Clauses”) and (C) such Law or
contractual obligation existed at the time of the acquisition thereof or, if
such Capital Stock is held on the date hereof, the date hereof, and was not
created or made binding on such Capital Stock in contemplation of or in
connection with the acquisition of such Capital Stock or for purposes of evading
the grant of the security interest hereunder (after giving effect to the
Anti-Non-Assignment Clauses); provided, however, any such Capital Stock shall
cease to be Excluded Equity Interests at such time as to any portion of such
Capital Stock that does not constitute or result or no longer constitutes or
results in any of the conditions or consequences specified above.

 

“Excluded Perfection Actions” means the following actions: (i) taking actions
(other than the filing of UCC financing statements) in respect of
Letter-of-Credit Rights, (ii) taking actions necessary to establish Collateral
Agent’s control of any Excluded Account, (iii) taking actions (other than the
filing of UCC financing statements) in respect of motor vehicles and other
assets subject to certificates of title (iv) taking actions to obtain landlord
or bailee waivers and similar agreements or consents of third parties holding
Collateral (except as set forth in Section 4.04(e)), (v) taking action to
possess Money and (vi) entering into non-U.S. law security or pledge agreements
or making non-U.S. Intellectual Property filings.

 

- 3 -

 

  

“General Intangibles” means all “general intangibles” (as defined in the UCC),
including, without limitation, (i) all Payment Intangibles and other obligations
and indebtedness owing to any Loan Party in respect of Collateral and (ii) all
interests in limited liability companies and/or partnerships which interests do
not constitute Securities. Notwithstanding anything to the contrary, General
Intangibles shall not include Excluded Assets.

 

“Intellectual Property” means all rights, title and interests in or relating to
intellectual property arising under any Law and all IP Ancillary Rights relating
thereto, including Copyrights, Patents, Software, Trademarks, Internet Domain
Names, Trade Secrets and IP Licenses. Notwithstanding anything to the contrary,
Intellectual Property shall not include Excluded Assets.

 

“Internet Domain Name” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Law in or relating to any internet domain
name.

 

“IP Ancillary Rights” means, with respect to any other Intellectual Property, as
applicable, all foreign counterparts to, and all divisional, reversions,
continuations, continuations-in-part, reissuances, reexaminations, renewals and
extensions of, such Intellectual Property and all income, royalties, proceeds
and liabilities at any time due or payable or asserted under or with respect to
any of the foregoing or otherwise with respect to such Intellectual Property,
including all rights to sue or recover at law or in equity for any past, present
or future infringement, misappropriation, dilution, violation or other
impairment thereof, and in each case, all rights to obtain any other IP
Ancillary Right.

 

“IP License” means all contractual obligations (and all related IP Ancillary
Rights), whether written or oral, granting any right, title and interest in or
relating to any Intellectual Property. Notwithstanding anything to the contrary,
IP Licenses shall not include Excluded Assets.

 

“Investment Accounts” means, collectively, the Deposit Accounts and Securities
Accounts, in each case of the Grantors. Notwithstanding anything to the
contrary, Investment Accounts shall not include Excluded Assets.

 

“Investment Related Property” means (i) all Investment Property (other than
Excluded Assets) and (ii) all of the following (other than to the extent
constituting Excluded Assets) (regardless of whether classified as “investment
property” under the UCC): (A) Pledged Stock, (B) Pledged Debt, (C) the
Investment Accounts and (D) certificates of deposit.

 

“Letter-of-Credit Right” means all “letter-of-credit rights” (as defined in the
UCC) and also means and includes all rights of a Loan Party to demand payment or
performance under a letter of credit (as defined in Article V of the UCC).
Notwithstanding anything to the contrary, Letter-of-Credit Rights shall not
include Excluded Assets.

 

“Patent Security Agreement” means an agreement, substantially in the form of
Exhibit B hereto, between a Grantor that is the owner of any applied for or
registered Patent and the Collateral Agent, setting forth each applied for or
registered Patent owned by such Grantor in proper form for recording with the
United States Patent and Trademark Office and in form and substance reasonably
satisfactory to the Collateral Agent, together with all supplements to the
schedules thereto.

 

“Patents” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Law in or relating to letters patent and applications
therefor. Notwithstanding anything to the contrary, Patents shall not include
Excluded Assets.

 

- 4 -

 

  

“Payment Item” means each check, draft or other item of payment payable to a
Loan Party, in an amount exceeding $150,000 individually, to the extent
constituting Collateral or proceeds of any Collateral.

 

“Pledged Debt” means all indebtedness for borrowed money owed to any Grantor,
whether or not evidenced by any instrument or promissory note, including,
without limitation, all indebtedness for borrowed money described on Schedule II
hereto (as such schedule may be amended or supplemented from time to time in
accordance with the terms hereof) under the heading “Pledged Debt,” all monetary
obligations owing to any Grantor from any other Grantor, the instruments
evidencing any of the foregoing and all interest, cash, instruments and other
property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of the foregoing;
provided that Pledged Debt shall not include any Excluded Assets.

 

“Pledged Stock” means all Capital Stock owned by any Grantor, including, without
limitation, all Capital Stock listed on Schedule II hereto (as such schedule may
be amended or supplemented from time to time in accordance with the terms
hereof) under the heading “Pledged Stock,” and the certificates, if any,
representing such Capital Stock and any other interest of such Grantor on the
books and records of the issuer of such interests or on the books and records of
any securities intermediary pertaining to such interests, and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such shares and any
other warrant, right or option to acquire any of the foregoing; provided that
Pledged Stock shall not include any Excluded Assets.

 

“Proceeds” means (i) all “proceeds” as defined in Article 9 of the UCC, (ii) all
payments or distributions made with respect to any Investment Related Property
and (iii) whatever is receivable or received when Collateral or proceeds are
sold, leased, licensed, exchanged, collected or otherwise Disposed of, whether
such Disposition is voluntary or involuntary, including, without limitation, all
proceeds of and unearned premiums with respect to insurance policies and all
claims against any Person for loss, damage or destruction of the relevant
Collateral. Notwithstanding anything to the contrary, Proceeds shall not include
Excluded Assets.

 

“Receivables” means all (i) Accounts, (ii) Chattel Paper (including Electronic
Chattel Paper), (iii) Payment Intangibles, (iv) Instruments, (v)
Letter-of-Credit Rights, (vi) Supporting Obligations, and (vii) to the extent
not otherwise included in clauses (i) through (vi), all other rights to payment,
whether or not earned by performance, for goods or other property sold, leased,
licensed, assigned or otherwise disposed of, or services rendered or to be
rendered, regardless of how classified under the UCC. Notwithstanding anything
to the contrary, Receivables shall not include Excluded Assets.

 

“Secured Obligations” means all monetary and other obligations with respect to
the due and punctual payment of:

 

(i)          all principal of, premium, if any, and interest on any Loan
incurred by any Loan Party under, or any Note issued by any Loan Party pursuant
to, the Credit Agreement or any other Loan Document (including, without
limitation, any interest which accrues after the commencement of any (A)
voluntary or involuntary case or proceeding under any bankruptcy, insolvency,
reorganization or other similar law with respect to any Loan Party, (B) other
voluntary or involuntary insolvency, reorganization or bankruptcy case or
proceeding, or any receivership, liquidation or similar case or proceeding with
respect to any Loan Party or any material portion of its respective assets, (C)
liquidation, dissolution, reorganization or winding up of any Loan Party whether
voluntary or involuntary and whether or not involving insolvency or bankruptcy
or (D) assignment for the benefit of creditors or any other marshalling of
assets and liabilities of any Loan Party (each an “Insolvency or Liquidation
Proceeding”), whether or not allowed or allowable as a claim in any such
proceeding);

- 5 -

 

 

(ii)         all fees, expenses, indemnification obligations and other amounts
of whatever nature now or hereafter payable by any Loan Party pursuant to the
Credit Agreement or any other Loan Document (including, without limitation, any
amounts which accrue after the commencement of any Insolvency or Liquidation
Proceeding with respect to such Loan Party, whether or not allowed or allowable
as a claim in any such proceeding);

 

(iii)        all expenses of any Agent as to which one or more of them have a
right to reimbursement by any Loan Party under Section 8.02 of this Agreement,
Section 4.9, Section 9.6 and Section 10.3 of the Credit Agreement or under any
other similar provision of any other Loan Document, including, without
limitation, any and all sums advanced by the Collateral Agent to preserve the
Collateral or preserve its security interests in the Collateral to the extent
permitted under any Loan Document or applicable Law;

 

(iv)        all amounts paid by any Indemnified Party as to which such
Indemnified Party has the right to reimbursement by any Loan Party under Section
4.9 of the Credit Agreement or under any other similar provision of any other
Loan Document; and

 

(v)         all other amounts now or hereafter payable by any Loan Party and all
other obligations or liabilities now existing or hereafter arising or incurred
on the part of any Loan Party pursuant to any Loan Document (including, without
limitation, any amounts which accrue after the commencement of any Insolvency or
Liquidation Proceeding with respect to such Loan Party, whether or not allowed
or allowable as a claim in any such proceeding),

 

in each case together with all renewals, modifications, consolidations or
extensions thereof and whether now or hereafter due, owing or incurred in any
manner, whether actual or contingent, whether incurred solely or jointly with
any other Person and whether as principal or surety (and including all
liabilities in connection with any notes, bills or other instruments accepted by
any Secured Party in connection therewith), together in each case with all
renewals, modifications, consolidations or extensions thereof.

 

“Securities Account Control Agreement” means an agreement in form and substance
reasonably satisfactory to the Collateral Agent, to be executed by a Grantor,
the Collateral Agent and each securities intermediary maintaining a Securities
Account or Security Entitlement of such Grantor, pursuant to which such
securities intermediary agrees to comply with the Collateral Agent’s
“entitlement orders” without further consent by such Grantor.

 

“Software” means all “software” (as defined in the UCC), and also means and
includes all software programs, whether now or hereafter owned, licensed or
leased by a Grantor, designed for use on computer hardware, including, without
limitation, all operating system software, utilities and application programs in
whatever form and whether or not embedded in goods, all source code and object
code in magnetic tape, disk or hard copy format or any other listings
whatsoever, all firmware associated with any of the foregoing all documentation,
flowcharts, logic diagrams, manuals, specifications, training materials, charts
and pseudo codes associated with any of the foregoing, and all options,
warranties, services contracts, program services, test rights, maintenance
rights, support rights, renewal rights and indemnifications relating to any of
the foregoing. Notwithstanding anything to the contrary, Software shall not
include Excluded Assets.

 

- 6 -

 

 

“Supporting Obligations” means a Letter-of-Credit Right, Guarantee or other
secondary obligation supporting or any Lien securing the payment or performance
of one or more Receivables, General Intangibles, Documents or Investment
Property, in each case other than Excluded Assets.

 

“Trade Secrets” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Law in or relating to trade secrets, in each
case other than Excluded Assets.

 

“Trademark Security Agreement” means an agreement, substantially in the form of
Exhibit B hereto, between a Grantor that is the owner of any applied for or
registered Trademark and the Collateral Agent, setting forth each applied for or
registered Trademark owned by such Grantor in proper form for recording with the
United States Patent and Trademark Office in which such Trademark is applied for
or registered and in form and substance reasonably satisfactory to the
Collateral Agent, together with all supplements to the schedules thereto.

 

“Trademark” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Law in or relating to trademarks, trade names,
corporate names, company names, business names, fictitious business names, trade
styles, service marks, logos and other source or business identifiers and, in
each case, all goodwill associated therewith, all registrations and recordations
thereof and all applications in connection therewith. Notwithstanding anything
to the contrary, Trademarks shall not include Excluded Assets.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided that if by reason of mandatory provisions of law,
the perfection, the effect of perfection or non-perfection or the priority of
the Collateral Agent’s and the Secured Parties’ security interests in any
Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, the term “UCC” means the Uniform
Commercial Code as in effect in such other jurisdiction for purposes of the
provisions hereof relating to such perfection, effect of perfection or
non-perfection or priority.

 

Section 1.04         Terms Generally. The definitions in Sections 1.02 and 1.03
shall apply equally to both the singular and plural forms of the terms defined.
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms. The words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”.
All references herein to Articles, Sections, Exhibits and Schedules shall be
deemed references to Articles and Sections of, and Exhibits and Schedules to,
this Agreement unless the context shall otherwise require. Unless otherwise
expressly provided herein, the word “day” means a calendar day.

 

ARTICLE II
GRANT OF SECURITY

 

Section 2.01         Grant of Security. (a) Subject to Section 2.01(b), to
secure the due and punctual payment of all Secured Obligations of it and of all
other Loan Parties, howsoever created, arising or evidenced, whether direct or
indirect, absolute or contingent, now or hereafter existing or due or to become
due, in accordance with the terms thereof and to secure the performance of all
of its obligations and the obligations of all other Loan Parties hereunder and
under the other Loan Documents, each Loan Party hereby grants to the Collateral
Agent for the benefit of the Secured Parties a security interest in, and each
Loan Party hereby pledges and collaterally assigns to the Collateral Agent for
the benefit of the Secured Parties, all of such Loan Party’s right, title and
interest in, to and under the following, whether now owned or existing or
hereafter acquired, created or arising, whether tangible or intangible, and
regardless of where located (all of which are herein collectively called the
“Collateral”):

 

- 7 -

 

 

(i)          all Receivables;

 

(ii)         all Deposit Accounts and Securities Accounts;

 

(iii)        all Documents and all Supporting Obligations of any kind given by
any Person with respect thereto;

 

(iv)        all Equipment;

 

(v)         all Fixtures;

 

(vi)        all General Intangibles;

 

(vii)       all Goods;

 

(viii)      all Intellectual Property;

 

(ix)         all Inventory;

 

(x)          all Investment Related Property and all Supporting Obligations of
any kind given by any Person with respect thereto;

 

(xi)         all Letter-of-Credit Rights;

 

(xii)        all Money;

 

(xiii)       all Commercial Tort Claims;

 

(xiv)      all books and records (including, without limitation, customer lists,
credit files, computer programs, printouts and other computer materials and
records) of each Loan Party pertaining to any of the Collateral; and

 

(xv)       to the extent not otherwise included, all Proceeds of, accessions to,
substitutions or replacements for, and products of, any and all of the foregoing
and all collateral security and guarantees given by any Person with respect to
the forgoing.

 

(b)          Notwithstanding anything herein to the contrary, this Agreement
shall not constitute a grant of security in, and in no event shall the
Collateral (or any component definition thereof) include, and no Grantor shall
be deemed to have assigned, pledged or granted a security interest in, any of
such Grantor’s right, title or interest:

 

(i)          in any Excluded Equity Interests;

 

(ii)         in any leaseholds of Real Property held by any Loan Party as
lessee;

 

(iii)        in any fee owned Real Property that has an individual Fair Market
Value in an amount less than $500,000;

 

(iv)        in those assets identified in writing by the Borrower to the
Collateral Agent in which granting a security interest therein would result in
adverse tax consequences to any Loan Party as reasonably determined by the
Borrower; provided, however, that such security interest shall attach
immediately at such time as and, to the extent severable, to any portion of such
assets that do not constitute or result or no longer constitutes or results in
any of the consequences specified above;

 

- 8 -

 

 

(v)         in any assets (other than proceeds and receivables thereof), to the
extent that, and for so long as, taking a security interest therein is
prohibited by applicable Law or regulations or a contractual obligation binding
on such assets that, in the case of any such contractual obligation, existed at
the time of the acquisition thereof, or if such asset is held by a Grantor on
the date hereof, existed on the date hereof, and was not created or made binding
on such assets in contemplation of or in connection with the acquisition of such
assets or the creation of the Lien hereunder (except in the case of assets
acquired with Indebtedness permitted pursuant to Section 7.2.1(k) of the Credit
Agreement that is secured by a Lien permitted pursuant to Section 7.2.2 of the
Credit Agreement), and so long as such prohibition is not terminated or rendered
unenforceable or otherwise deemed ineffective pursuant to the
Anti-Non-Assignment Clauses; provided, however, that such security interest
shall attach immediately at such time as and, to the extent severable, to any
portion of such assets that do not constitute or result or no longer constitutes
or results in any of the consequences specified above;

 

(vi)        in any asset that is subject to permitted secured financing
arrangements containing restrictions permitted by Section 7.2.12(x) of the
Credit Agreement, pursuant to which a Lien on such asset securing the Secured
Obligations is not permitted or shall constitute or result in a breach or would
give any other party to such arrangement the right to terminate such arrangement
(other than to the extent that any such prohibition is rendered ineffective
pursuant to the Anti-Non-Assignment Clauses); provided, however, that such
security interest shall attach immediately at such time as and, to the extent
severable, to any portion of such assets that do not constitute or result or no
longer constitutes or results in any of the consequences specified above;

 

(vii)       in any asset with respect to which the Collateral Agent determines
that the cost of obtaining the security interest hereunder, perfection thereof
or compliance with the terms hereof, in each case with respect thereto exceeds
the value of the security to be afforded thereby;

 

(viii)      in any “intent-to-use” trademark application for which a statement
of use has not been filed (but only to until such statement is filed); and

 

(ix)         in any lease, license, contract or agreement to which any Grantor
is a party if and for so long as the assignment, pledge or grant of such
security interest (1) shall be prohibited by any valid and enforceable provision
of any such lease, license, contract or agreement (that was not included in such
lease, license, contract or agreement for the purpose of avoiding the grant of
the security interest hereunder), (2) would give any other party to such lease,
license, contract or agreement the right to terminate its obligations
thereunder, (3) is permitted only with the consent of another party to such
lease, license, contract or agreement if such consent has not been obtained
(despite commercially reasonable efforts of the relevant Grantor to obtain such
consent), (4) shall constitute or result in the abandonment, invalidation or
unenforceability of any right, title or interest of any Grantor therein, (5)
shall constitute or result in a breach or termination (or result in any party
thereto having the right to terminate) pursuant to the terms of, or a default
under, any such lease, license, contract or agreement or (6) shall constitute or
result in a violation under any law, regulation, permit, order or decree of any
Official Body, unless and until all required material consents shall have been
obtained in each case as to clauses (1) through (6), other than to the extent
that any such term is rendered ineffective pursuant to the Anti-Non-Assignment
Clauses or any other applicable law; provided, however, that such security
interest shall attach immediately at such time as and, to the extent severable,
to any portion of such lease, license, contract or agreement that does not
constitute or result or no longer constitutes or results in any of the
conditions or consequences specified in the immediately preceding clauses (1)
through (6) above.

 

- 9 -

 

  

The items described in the foregoing clauses (i) through (ix), inclusive, being
referred to as “Excluded Assets.”

 

ARTICLE III
SECURITY FOR OBLIGATIONS

 

Section 3.01         Security for Secured Obligations. This Agreement and the
grant of the security interest and Lien herein secures, in the case of each
Grantor, and the Collateral is collateral security for, the prompt and complete
payment or performance in full when due, whether at stated maturity, by required
prepayment, declaration, acceleration, demand or otherwise (including the
payment of amounts that would become due but for the operation of the automatic
stay under Section 362(a) of the Bankruptcy Code (and any successor provision
thereof)), of all Secured Obligations of and with respect to such Grantor and
every other Grantor.

 

Section 3.02         Continuing Liability under Collateral. Notwithstanding
anything herein to the contrary, (i) each Grantor shall remain liable to observe
and perform all the terms and conditions to be observed and performed by it
under any contract, agreement, warranty or other obligation with respect to the
Collateral, and nothing contained herein is intended or shall be a delegation of
duties to the Collateral Agent or any Secured Party and (ii) each Grantor shall
remain liable under each of the agreements included in the Collateral,
including, without limitation, any agreements relating to Pledged Stock and
Pledged Debt, to perform all of the obligations undertaken by it thereunder and
neither the Collateral Agent nor any Secured Party shall have any obligation or
liability under any of such agreements by reason of or arising out of this
Agreement or any other document related thereto, nor shall the Collateral Agent
nor any Secured Party have any obligation to make any inquiry as to the nature
or sufficiency of any payment received by it or the sufficiency of the
performance of any party’s obligations with respect to any Collateral or have
any obligation to take any action to collect or enforce any rights under any
agreement included in the Collateral, including, without limitation, any
agreements relating to Pledged Stock and Pledged Debt and (iii) the exercise by
the Collateral Agent of any of its rights hereunder shall not release any
Grantor from any of its duties or obligations under the contracts and agreements
included in the Collateral.

 

Section 3.03         Security Interests Absolute. All rights of the Collateral
Agent, all security interests hereunder and all obligations of each Grantor
hereunder are unconditional and absolute and independent and separate from any
other security for or guaranty of the Secured Obligations, whether executed by
such Grantor, any other Grantor or any other Person. Without limiting the
generality of the foregoing, the obligations of each Grantor hereunder shall not
be released, discharged or otherwise affected or impaired by:

 

(i)          any extension, renewal, settlement, compromise, acceleration,
waiver or release in respect of any obligation of any other Grantor under any
Loan Document or any other agreement or instrument evidencing or securing any
Secured Obligation, by operation of law or otherwise;

 

(ii)         any change in the manner, place, time or terms of payment of any
Secured Obligation or any other amendment, supplement or modification to any
Loan Document or any other agreement or instrument evidencing or securing any
Secured Obligation;

 

- 10 -

 

  

(iii)        any release, non-perfection or invalidity of any direct or indirect
security for any Secured Obligation, any sale, exchange, surrender, realization
upon, offset against or other action in respect of any direct or indirect
security for any Secured Obligation or any release of any other obligor or
Grantors in respect of any Secured Obligation;

 

(iv)        any change in the existence, structure or ownership of any Grantor,
or any insolvency, bankruptcy, reorganization, arrangement, readjustment,
composition, liquidation or other similar proceeding affecting any Grantor or
its assets or any resulting disallowance, release or discharge of all or any
portion of any Secured Obligation;

 

(v)         the existence of any claim, set-off or other right which any Grantor
may have at any time against any other Grantor, the Collateral Agent, any other
Secured Party or any other Person, whether in connection herewith or any
unrelated transaction; provided that nothing herein shall prevent the assertion
of any such claim by separate suit or compulsory counterclaim;

 

(vi)        any invalidity or unenforceability relating to or against any other
Grantor for any reason of any Loan Document or any other agreement or instrument
evidencing or securing any Secured Obligation or any provision of applicable
Requirement of Law or regulation purporting to prohibit the payment by any other
Grantor of any Secured Obligation;

 

(vii)       any failure by any Secured Party: (A) to file or enforce a claim
against any Grantor or its estate (in a bankruptcy or other proceeding); (B) to
give notice of the existence, creation or incurrence by any Grantor of any new
or additional indebtedness or obligation under or with respect to the Secured
Obligations; (C) to commence any action against any Grantor; (D) to disclose to
any Grantor any facts which such Secured Party may now or hereafter know with
regard to any Grantor; or (E) to proceed with due diligence in the collection,
protection or realization upon any collateral securing the Secured Obligations;

 

(viii)      any direction as to application of payment by any other Grantor or
any other Person;

 

(ix)         any subordination by any Secured Party of the payment of any
Secured Obligation to the payment of any other liability (whether matured or
unmatured) of any Grantor to its creditors;

 

(x)          any act or failure to act by the Collateral Agent or any other
Secured Party under this Agreement or otherwise which may deprive any Grantor of
any right to subrogation, contribution or reimbursement against any other
Grantor or any right to recover full indemnity for any payments made by such
Grantor in respect of the Secured Obligations; or

 

(xi)         any other act or omission to act or delay of any kind by any
Grantor or any Secured Party or any other Person or any other circumstance
whatsoever which might, but for the provisions of this Section 3.03, constitute
a legal or equitable discharge of any Grantor’s obligations hereunder, except
that a Grantor may assert the defense of final payment in full of the Secured
Obligations.

 

Each Grantor has irrevocably and unconditionally delivered this Agreement to the
Collateral Agent, for the benefit of the Secured Parties, and the failure by any
other Person to sign this Agreement or a pledge or other security agreement
similar to this Agreement or otherwise shall not discharge the obligations of
any Grantor hereunder.

- 11 -

 

  

To the fullest extent permitted by law, this Agreement shall remain fully
enforceable against each Grantor irrespective of any defenses that any other
Grantor may have or assert in respect of the Secured Obligations, including,
without limitation, failure of consideration, breach of warranty, payment,
statute of frauds, statute of limitations, accord and satisfaction and usury,
except that a Grantor may assert the defense of final payment of the Secured
Obligations.

 

ARTICLE IV
REPRESENTATIONS, WARRANTIES AND COVENANTS

 

Section 4.01         Generally.

 

(a)          Representations and Warranties. Each Grantor hereby represents and
warrants that:

 

(i)          The Grantors have good and marketable title to, or valid license or
leasehold interest in, all of the Collateral in which the Grantors have granted
a security interest hereunder.

 

(ii)         The Grantors own each item of the Collateral free and clear of any
and all Liens, other than Permitted Liens. Except as set forth on Schedule 7.2.2
to the Credit Agreement, no financing statement, mortgage, security agreement or
other similar or equivalent document or instrument or public notice with respect
to all or any part of the Collateral is on file or of record in any public
office, except filings evidencing Permitted Liens and filings for which
termination statements have been delivered to the Collateral Agent.

 

(iii)        The Liens granted to the Collateral Agent hereunder constitute
valid security interests under the UCC securing the Secured Obligations to the
extent such Liens on the applicable Collateral may be created under the UCC.

 

(iv)        Subject to Section 6.1.2 of the Credit Agreement, upon (A) the
filing of all UCC financing statements in the filing offices set forth opposite
such Grantor’s name on Schedule V hereto naming such Grantor as “debtor” and the
Collateral Agent as “secured party” and describing the Collateral, (B) the
execution and delivery of all Control Agreements with respect to each Deposit
Account and Securities Account (other than Excluded Accounts) of the Grantors in
existence on the Closing Date to the extent required to be delivered hereunder,
(C) the delivery of certificates evidencing Pledged Stock and instruments
evidencing Pledged Debt to the Collateral Agent, (D) the completion of all steps
necessary to grant control to the Collateral Agent with respect to Investment
Related Property and Electronic Chattel Paper in each case to the extent
constituting Collateral and (E) the recordation of the Patent Security Agreement
and the Trademark Security Agreement in the United States Patent and Trademark
Office and the Copyright Security Agreement in the United States Copyright
Office, the security interests granted to the Collateral Agent hereunder shall
constitute a valid and perfected Lien in favor of the Collateral Agent subject
to no other Lien other than the Permitted Liens (other than, in each case, any
Collateral with respect to which Excluded Perfection Actions are not required to
be taken).

 

(v)         [Reserved.]

 

(vi)        [Reserved.]

 

(vii)       [Reserved.]

 

- 12 -

 

  

(viii)      On the Closing Date, Schedule I (as such schedule may be amended or
supplemented from time to time in accordance with the terms hereof) sets forth
(a) each place of business of each Grantor (including its chief executive
office); (b) all locations (other than as disclosed pursuant to clause (a))
where any of the Inventory or Equipment owned by each Grantor is kept, except
(1) locations with respect to Inventory in transit, (2) locations at which
Inventory or Equipment with a fair market value of less than $500,000 in the
aggregate for each location is kept and (3) locations for Inventory with respect
to “bill and hold” or consignment arrangements with a fair market value of less
than $5000,000 in the aggregate for each location, which may be located at other
locations; and (c) whether such Collateral location and place of business
(including each Grantor’s chief executive office) is owned or leased (and if
leased, specifies the complete name and notice address of each lessor).

 

(ix)         None of the Collateral constitutes, or is the Proceeds or products
of, “farm products”, “as-extracted collateral”, “health-care-insurance
receivables” or “timber to be cut” (in each case, as defined in the UCC),
vessels or aircraft.

 

(b)          Covenants and Agreements. Each Grantor hereby covenants and agrees
that, subject to Section 6.1.2 of the Credit Agreement:

 

(i)          All of the Inventory manufactured, assembled, or with respect to
which each Grantor may be liable for wages as a result of its manufacture or
assembly, and, to the knowledge of such Grantor, all of such Grantor’s other
Inventory, has or will be produced in compliance in all material respects with
the applicable requirements of the Fair Labor Standards Act, as amended from
time to time, or any successor statute, and regulations promulgated thereunder.

 

(ii)         [Reserved.]

 

(iii)        It shall promptly notify the Collateral Agent if any material
portion of the Collateral is damaged or destroyed.

 

(iv)        Except as permitted by the Loan Documents, it shall not take any
action which could reasonably be expected to adversely affect the Collateral
Agent’s rights in the Collateral, including to sell, assign, transfer, license,
grant any option with respect to the purchase of, or create any Lien upon, any
Collateral, except for Permitted Liens and Dispositions permitted under the
Credit Agreement.

 

(v)         It shall continue to collect, at its own expense, all amounts due or
to become due to such Grantor in respect of any Collateral unless such Grantor
shall in accordance with its sound business judgment reasonably determine in
respect of any such amounts that such efforts would be of negligible value.
Notwithstanding the foregoing, subject to the rights of the Collateral Agent and
the Secured Parties hereunder, such Grantor may allow as adjustments to amounts
owing under its Receivables (1) an extension or renewal of the time or times of
payment, or settlement for less than the total unpaid balance, which such
Grantor finds appropriate in accordance with sound business judgment and (2) a
refund or credit due as a result of returned, rejected or damaged goods or
services, all in accordance with such Grantor’s ordinary course of business. In
connection with such collections, each Grantor may take (and, at the Collateral
Agent’s reasonable direction, shall take) such action as such Grantor or the
Collateral Agent may deem reasonably necessary or advisable to enforce
collection of such amounts.

 

(vi)        [Reserved.].

 

- 13 -

 

 

(vii)       Such Grantor shall keep full and accurate books and records relating
to the Collateral, including, but not limited to, the originals of all
Instruments and Chattel Paper and copies of all material documentation with
respect to such Collateral, records of all payments received, all credits
granted thereon, all merchandise returned and all other material dealings
therewith, and such Grantor will, subject to the terms of Section 7.1.4 of the
Credit Agreement, make the same available to the Collateral Agent for
inspection. Upon direction by the Collateral Agent, such Grantor comply with
Section 4.03(b)(i).

 

(viii)      [Reserved.]

 

(ix)         It will, promptly upon written request of the Collateral Agent,
provide to the Collateral Agent all information and evidence that the Collateral
Agent may reasonably request concerning the Collateral to enable the Collateral
Agent to enforce the provisions of this Agreement.

 

Section 4.02         Equipment and Inventory.

 

(a)          [Reserved]

 

(b)          Covenants and Agreements with respect to Equipment and Inventory.
Each Grantor covenants and agrees that, subject to Section 6.1.2 of the Credit
Agreement:

 

(i)          It shall not deliver any Document (other than Documents
constituting Excluded Assets) evidencing any Goods to any Person other than to
the issuer of such Document to claim the Goods evidenced thereby or to the
Collateral Agent, unless the Collateral Agent has received a perfected security
interest in such Document.

 

(ii)         It will ensure that none of the Inventory or Equipment (other than
Inventory or Equipment constituting Excluded Assets) is ever subject to or
covered by a negotiable document of title, unless the Collateral Agent has
received a perfected security interest in such negotiable document of title.

 

(iii)        If any Equipment or Inventory (other than Equipment or Inventory
constituting Excluded Assets) of such Grantor is in possession or control of any
third party, such Grantor shall, upon the reasonable request of the Collateral
Agent, in the case of any consignee or processor, file financing statements, to
the extent permitted by the applicable UCC (including to the extent any
necessary authorizations are obtained upon making commercially reasonable
efforts), naming such consignee or processor as debtor, such Grantor as the
secured party and the Collateral Agent as assignee in accordance with the
requirements of the applicable UCC and, during the continuation of an Event of
Default, deliver any notices to secured creditors of such consignee or processor
required to maintain the perfection and priority (subject to Permitted Liens) of
the Collateral Agent’s security interest in such Equipment or Inventory (other
than Equipment or Inventory constituting Excluded Assets); provided, however,
that no Grantor shall be required to take any of the foregoing actions if the
value of such Inventory or Equipment in respect to which it and the other
Grantors have not taken such action, does not exceed $500,000 per location.

 

Section 4.03         Receivables.

 

(a)          [Reserved]

 

- 14 -

 

  

(b)          Covenants and Agreements with respect to Receivables: Each Grantor
hereby covenants and agrees that, subject to Section 6.1.2 of the Credit
Agreement::

 

(i)          It shall mark conspicuously, in form and manner reasonably
satisfactory to the Collateral Agent, all Chattel Paper and Instruments
constituting Collateral (other than any delivered to the Collateral Agent
pursuant to the terms hereof or evidencing Receivables with a fair market value
in excess of $500,000, individually), with an appropriate reference to the fact
that the Collateral Agent has a security interest therein.

 

(ii)         Such Grantor shall use its commercially reasonable efforts to cause
to be collected from each Account Debtor, as and when due, any and all amounts
owing under or on account of each Receivable (including, without limitation,
Receivables which are delinquent, such Receivables to be collected in accordance
with lawful collection procedures) unless such Grantor shall reasonably
determine in respect of any such Receivable that such efforts would be of
negligible economic value, and shall apply forthwith upon receipt thereof all
such amounts as are so collected to the outstanding balance of such Receivable.
Such Grantor shall not rescind or cancel any indebtedness or obligation
evidenced by any Receivable, modify, make adjustments to, extend, renew,
compromise or settle any material dispute, claim, suit or legal proceeding
relating to, or, other than in Dispositions permitted under the Credit
Agreement, sell or assign, any Receivable, or interest therein, without the
prior written consent of the Collateral Agent. Notwithstanding the foregoing,
subject to the rights of the Collateral Agent and the Secured Parties hereunder,
such Grantor may allow as adjustments to amounts owing under its Receivables (1)
an extension or renewal of the time or times of payment, or settlement for less
than the total unpaid balance, which such Grantor finds appropriate in
accordance with sound business judgment and (2) a refund or credit due as a
result of returned, rejected or damaged goods or services, all in accordance
with such Grantor’s ordinary course of business. The costs and expenses
(including, without limitation, attorneys’ fees) of collection of Receivables,
whether incurred by such Grantor or, upon the occurrence of and during the
continuance of any Event of Default, the Collateral Agent, shall be borne by the
Grantors.

 

(iii)        During the continuation of an Event of Default, the Collateral
Agent shall have the right at any time, in the name of the Collateral Agent, any
designee of the Collateral Agent or any Grantor, to verify the validity, amount
or any other matter relating to any Accounts of the Grantors by mail, telephone
or otherwise, which such verifications may be performed in the name of the
Grantors. The Grantors shall cooperate fully with the Collateral Agent in an
effort to facilitate and promptly conclude any such verification process. Upon
the occurrence and during the continuance of an Event of Default, the Borrower,
at its own expense, will cause its chief financial officer to furnish to the
Collateral Agent at any time and from time to time promptly upon the Collateral
Agent’s reasonable request (i) a reconciliation of all Receivables, (ii) trial
balances and (iii) a test verification of such Receivables, all as the
Collateral Agent may reasonably request.

 

(iv)        Upon the occurrence and during the continuance of any Event of
Default and if so requested by the Collateral Agent, such Grantor will promptly
notify (and such Grantor hereby authorizes the Collateral Agent so to notify)
each Account Debtor in respect of any Receivable that such Collateral has been
assigned to the Collateral Agent hereunder for the benefit of the Secured
Parties, and that any payments due or to become due in respect of such
Collateral are to be made directly to the Collateral Agent or its designee.

 

- 15 -

 

 

(v)         It shall use its commercially reasonable efforts to keep in full
force and effect any Supporting Obligation or Collateral Support (other than any
Excluded Assets) relating to any Receivable.

 

(vi)        [Reserved.]

 

(c)          Delivery and Control of Receivables. Subject to Section 6.1.2 of
the Credit Agreement, with respect to any Receivables that are evidenced by, or
constitute, Tangible Chattel Paper or Instruments, each Grantor shall cause each
originally executed copy thereof to be delivered to the Collateral Agent (or its
agent or designee) appropriately indorsed to the Collateral Agent or indorsed in
blank: (i) with respect to any such Receivables in existence on the date hereof,
on or prior to the date hereof, and (ii) with respect to any such Receivables
hereafter arising, promptly upon such Grantor acquiring rights therein. Subject
to Section 6.1.2 of the Credit Agreement, with respect to any Receivables which
would constitute Electronic Chattel Paper, each Grantor shall take all steps
necessary to give the Collateral Agent control over such Receivables (within the
meaning of Section 9-105 of the UCC): (i) with respect to any such Receivables
in existence on the date hereof, on or prior to the date hereof and (ii) with
respect to any such Receivables hereafter arising, promptly upon such Grantor
acquiring rights therein; provided, however, that no Grantor shall be required
to take any of the foregoing actions if the value of such Tangible Chattel
Paper, Electronic Chattel Paper or Instrument in respect to which it and the
other Grantors have not taken such actions, does not exceed $500,000 per item.

 

Section 4.04         Investment Related Property.

 

(a)          Representations and Warranties with respect to Pledged Stock. Each
Grantor hereby represents and warrants that:

 

(i)          Schedule II hereto (as such schedule may be amended or supplemented
from time to time in accordance with the terms hereof) sets forth under the
heading “Pledged Stock,” all of the Pledged Stock owned by any Grantor, and such
Pledged Stock constitutes all of the issued and outstanding Capital Stock of the
respective issuers owned by such Grantor.

 

(ii)         Each Pledged Stock issued by a Borrower Party Affiliate has been
duly authorized, validly issued and is fully paid and nonassessable.

 

(iii)        Except as disclosed on Schedule II hereto (as such schedule may be
amended or supplemented from time to time in accordance with the terms hereof),
there are no outstanding warrants, options or other rights to purchase, or
shareholder, voting trust or similar agreements outstanding with respect to, or
property that is convertible into, or that requires the issuance or sale of, any
Pledged Stock.

 

(iv)        [Reserved.]

 

(v)         (a) None of the Pledged Stock representing partnership or membership
interests are or represent interests in issuers that are (x) registered as
investment companies or (y) are dealt in or traded on securities exchanges or
markets and (b) each issuer that is a limited liability company or a partnership
has ensured, or will ensure, that its limited liability agreement, partnership
agreement or other applicable organizational documents governing the interests
issued by it, either expressly provides that each such interest shall be
represented by a certificate and is and will remain a “security” within the
meaning of, and governed by, Article 8 of the UCC or, if such documents do not
expressly so provide, shall remain uncertificated and shall not be amended to
“opt-in” to Article 8 of the UCC unless all actions are taken by the applicable
Grantor to ensure that the Collateral Agent has a perfected and continuing
security interest in such membership interests in accordance with Section
4.04(b)(i) hereof.

 

- 16 -

 

 

(b)          Covenants and Agreements with respect to Pledged Stock. Each
Grantor hereby covenants and agrees that:

 

(i)          Without the prior written consent of the Collateral Agent, it shall
not vote, or take any other action, to: (a) other than as permitted by the Loan
Documents, amend or terminate any partnership agreement, limited liability
company agreement, certificate of incorporation, by-laws or other organizational
documents in any way that materially adversely affects the value, validity,
perfection or priority (subject to Permitted Liens) of the Collateral Agent’s
security interest therein, (b) other than as permitted by the Loan Documents,
permit any issuer of any Pledged Stock of such Grantor to issue any additional
stock, partnership interests, limited liability company interests or other
Capital Stock of any nature or to issue securities convertible into or granting
the right of purchase or exchange for any stock or other Capital Stock of any
nature of such issuer other than to the extent such stock, interests, securities
or rights constitute Collateral, (c) other than as permitted under the Loan
Documents, permit any issuer of any Pledged Stock to dispose of all or a
material portion of its assets or (d) cause any issuer of any Pledged Stock
representing partnership or membership interest of such Grantor which are not
securities (for purposes of the UCC) on the date hereof to elect or otherwise
take any action to cause such partnership or membership interest to be treated
as securities for purposes of the UCC unless such Grantor shall promptly notify
the Collateral Agent in writing of any such election or action and, in such
event, shall take all steps deemed necessary or advisable in the Collateral
Agent’s reasonable sole discretion to establish the Collateral Agent’s “control”
thereof consistent with Section 4.04(g). Without limiting the foregoing, no
agreement or other organizational document providing (i) that any such interest
is and will remain a security under Article 8 of the UCC, (ii) that a
partnership or membership interest is represented by a certificate (in which the
Collateral Agent’s security interest has been or is required to be perfected
pursuant to this Agreement) or (iii) that a partnership or membership interest
is not represented by a certificate (in which the Collateral Agent’s security
interest has been or is required to be perfected pursuant to this Agreement),
shall be amended, modified or supplemented to provide otherwise without the
consent of the Collateral Agent.

 

(ii)         It shall comply with all of its material obligations under any
limited liability company agreement, partnership agreement or other applicable
organizational documents governing the Pledged Stock.

 

(iii)        [Reserved.]

 

(c)          Representations and Warranties with respect to Pledged Debt. Each
Grantor hereby represents and warrants that Schedule II hereto (as such schedule
may be amended or supplemented from time to time in accordance with the terms
hereof) sets forth under the heading “Pledged Debt” all of the Pledged Debt
owned by such Grantor evidenced by an Instrument with an outstanding principal
amount of over $500,000, and to the knowledge of such Grantor, all of such
Pledged Debt has been duly authorized, authenticated or issued and delivered and
constitutes the legal, valid and binding obligation of the debtor thereunder,
enforceable in accordance with its terms (subject to the effects of bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing).

 

- 17 -

 

  

(d)          Representations and Warranties with respect to Investment Accounts.
Each Grantor hereby represents and warrants that:

 

(i)          Schedule II hereto (as such schedule may be amended or supplemented
from time to time in accordance with the terms hereof) sets forth, under the
heading “Securities Accounts”, all of the Securities Accounts (other than
Excluded Accounts) in which each Grantor has an interest, and such Schedule
correctly identifies the name and address with respect to each depository, the
name in which the account is held and the complete account number therefor. Each
Grantor is the sole entitlement holder of each such Securities Account on
Schedule II, and such Grantor has not consented to, and is not otherwise aware
of, any Person (other than the Collateral Agent) having “control” (within the
meanings of Sections 8-106 and 9-106 of the UCC) over, or any other interest in,
any such Securities Account or any securities or other property credited
thereto.

 

(ii)         Schedule II hereto (as such schedule may be amended or supplemented
from time to time in accordance with the terms hereof) sets forth, under the
heading “Deposit Accounts”, all of the Deposit Accounts (other than Excluded
Accounts) in which each Grantor has an interest, and such Schedule correctly
identifies the name and address with respect to each depository, the name in
which the account is held, a description of the purpose of the account, and the
complete account number therefor. Each Grantor is the sole account holder of
each such Deposit Account on Schedule II, and such Grantor has not consented to,
and is not otherwise aware of, any Person (other than the Collateral Agent)
having either sole dominion and control (within the meaning of common law) or
“control” (within the meaning of Section 9-104 of the UCC) over, or any other
interest in, any such Deposit Account or any money or other property deposited
therein.

 

(iii)        Subject to Section 6.1.2 of the Credit Agreement, each Grantor has
taken all actions necessary, including those specified in Sections 4.04(b),
4.04(e) and 4.04(g), to: (a) establish the Collateral Agent’s “control” (within
the meanings of Sections 8-106 and 9-106 of the UCC) over any portion of the
Investment Related Property constituting Certificated Securities, Uncertificated
Securities, Securities Accounts or Security Entitlements (other than Excluded
Assets); and (b) establish the Collateral Agent’s “control” (within the meaning
of Section 9-104 of the UCC) over all Deposit Accounts (other than Excluded
Accounts).

 

(e)          Delivery and Control with respect to Securities Accounts, Security
Entitlements and Deposit Accounts. Subject to Section 6.1.2 of the Credit
Agreement, with respect to any Investment Related Property consisting of
Securities Accounts (other than Excluded Accounts) or Security Entitlements, it
shall cause the securities intermediary maintaining such Securities Account or
Security Entitlement to enter into a Securities Account Control Agreement
pursuant to which each such securities intermediary shall agree to comply with
the Collateral Agent’s “entitlement orders” without further consent by such
Grantor and the Collateral Agent shall have “control” (within the meaning of
Section 8.106 of the UCC) over such Securities Accounts or Security
Entitlements. Subject to Section 6.1.2 of the Credit Agreement, with respect to
any Investment Related Property that is a “Deposit Account” (other than Excluded
Accounts), it shall cause the depositary institution maintaining such account to
enter into a Deposit Account Control Agreement, pursuant to which the Collateral
Agent shall have “control” (within the meaning of Section 9-104 of the UCC) over
such Deposit Account. Subject to Section 6.1.2 of the Credit Agreement, each
Grantor shall have entered into (and shall not hereafter establish or maintain
any Deposit Account or Securities Account (other than Excluded Accounts) unless
such Grantor enters into) such Control Agreement with respect to: (i) any
Securities Accounts (other than Excluded Accounts), Security Entitlements or
Deposit Accounts (other than Excluded Accounts) that exist on the Closing Date,
within 90 days (or such longer period as approved by the Collateral Agent)
following the Closing Date and (ii) any Securities Accounts (other than Excluded
Accounts), Security Entitlements or Deposit Accounts (other than Excluded
Accounts) that are created or acquired after the Closing Date, within 90 days
(or such longer period as approved by the Collateral Agent) following the
deposit or transfer of any such assets, whether constituting moneys or
investments, into any Securities Accounts or Deposit Accounts. The Collateral
Agent hereby agrees that upon exercising its rights under any such Control
Agreement with respect to any Deposit Accounts, Securities Accounts or Security
Entitlements, it shall not give instructions with respect thereto or liquidate
any assets therein unless and until an Event of Default has occurred.

 

- 18 -

 

  

(f)          Covenants and Agreements with respect to Investment Related
Property Generally. Each Grantor hereby covenants and agrees that:

 

(i)          Except as provided in the next sentence, in the event such Grantor
receives any dividends, interest or distributions on any Investment Related
Property, or any securities or other property upon the merger, consolidation,
liquidation or dissolution of any issuer of any Investment Related Property,
then (a) such dividends, interest or distributions and securities or other
property shall be included in the definition of Collateral (except to the extent
constituting Excluded Assets) without further action and (b) such Grantor shall,
subject to Section 6.1.2 of the Credit Agreement, immediately take all steps, if
any, necessary or advisable to ensure the validity, perfection, priority
(subject to Permitted Liens) and, if applicable, control of the Collateral Agent
over such Investment Related Property, and pending any such action such Grantor
shall be deemed to hold such dividends, interest, distributions, securities or
other property in trust for the benefit of the Collateral Agent and all of the
same shall be segregated from all other property of such Grantor.
Notwithstanding the foregoing, so long as no Default or Event of Default shall
have occurred and be continuing, the Collateral Agent authorizes each Grantor to
retain all cash dividends and distributions and all scheduled payments of
interest.

 

(ii)         During the continuance of an Event of Default (other than with
respect to any distributions permitted pursuant to Section 7.2.4 of the Credit
Agreement), (a) the Collateral Agent shall have the right, at any time in its
discretion and without notice to the Grantor, to (x) transfer to or to register
any Pledged Stock or any Investment Related Property in its name or in the name
of its nominees and (y) exchange any certificate or instrument representing or
evidencing any Pledged Stock or any Investment Related Property for certificates
or instruments of smaller or larger denominations and (b) (x) all rights of each
Grantor to receive the dividends, interest, distributions, cash, instruments and
other payments and distributions which it would otherwise be authorized to
receive and retain pursuant to Section 4.04(f)(i) shall cease, and all such
rights shall thereupon become vested in the Collateral Agent, which shall
thereupon have the sole right to receive and hold as Collateral such dividends,
interest, distributions, cash, instruments and other payments and distributions
and (y) all dividends, interest, distributions, cash, instruments and other
payments and distributions which are received by any Grantor contrary to the
provisions of paragraph (i) of this Section 4.04(f) shall be received in trust
for the benefit of the Collateral Agent, shall be segregated from other property
or funds of such Grantor and shall be forthwith delivered, in the same form as
so received, to the Collateral Agent or its nominee or custodian to hold as
Collateral.

 

- 19 -

 

  

(g)          Delivery and Control of Certificates, Instruments and
Uncertificated Securities Constituting Investment Related Property. Subject to
Section 6.1.2 of the Credit Agreement, with respect to any Investment Related
Property that is represented by a certificate or that is an “instrument” (other
than any Investment Related Property credited to a Securities Account), it shall
cause such certificate or instrument to be delivered to the Collateral Agent and
indorsed in blank by an “effective indorsement” (as defined in Section 8-107 of
the UCC), regardless of whether such certificate constitutes a “certificated
security” for purposes of the UCC. Subject to Section 6.1.2 of the Credit
Agreement, with respect to any Investment Related Property that is an
“uncertificated security” for purposes of the UCC (other than any
“uncertificated securities” credited to a Securities Account) with a fair market
value in excess of $500,000, it shall use commercially reasonable efforts to
cause the issuer of such uncertificated security to execute a Securities Account
Control Agreement with respect to thereto. Subject to Section 6.1.2 of the
Credit Agreement, each Grantor shall have taken such actions with respect to:
(i) any Investment Related Property that is represented by a certificate or that
is an “instrument” (other than any Investment Related Property credited to a
Securities Account) that exist on the Closing Date, as of the Closing Date and
(ii) any Investment Related Property that is represented by a certificate or
that is an “instrument” (other than any Investment Related Property credited to
a Securities Account) that are created or acquired after the Closing Date,
within 90 days (or such longer period as approved by the Collateral Agent)
following the acquisition thereof; provided, however, that no Grantor shall be
required to take any of the foregoing actions if the value of such Investment
Related Property in respect to which it and the other Grantors have not taken
such action, does not exceed $500,000 per item.

 

(h)          Voting and Distributions with respect to Investment Related
Property.

 

(i)          So long as no Event of Default shall have occurred and be
continuing:

 

(A)         except as otherwise provided under the covenants and agreements
relating to Investment Related Property in this Agreement or the Credit
Agreement, each Grantor shall be entitled to exercise or refrain from exercising
any and all voting and other consensual rights pertaining to the Investment
Related Property or any part thereof for any purpose not inconsistent with the
terms of this Agreement or the Credit Agreement; and

 

(B)         the Collateral Agent shall promptly execute and deliver (or cause to
be executed and delivered) to each Grantor all proxies, and other instruments as
such Grantor may from time to time reasonably request for the purpose of
enabling such Grantor to exercise the voting and other consensual rights when
and to the extent which it is entitled to exercise pursuant to clause (A) above.

 

(ii)         Upon the occurrence and during the continuation of an Event of
Default:

 

(A)         Upon notice to the Borrower by the Collateral Agent (provided that
if an Event of Default specified under Sections 8.1.12 or 8.1.13 of the Credit
Agreement shall occur, no such notice shall be required), all rights of each
Grantor to exercise or refrain from exercising the voting and other consensual
rights which it would otherwise be entitled to exercise pursuant hereto shall
cease, and all such rights shall thereupon become vested in the Collateral Agent
who shall thereupon have the sole right to exercise such voting and other
consensual rights (and any right of conversion, exchange and subscription and
any other right, privilege or option pertaining to the Investment Related
Property) as if it were the absolute owner thereof (including the right to
exchange at its discretion any Investment Related Property upon the merger,
amalgamation, consolidation, reorganization, recapitalization or other
fundamental change in the corporate or equivalent structure of any issuer of
Investment Related Property, the right to deposit and deliver any Investment
Related Property with any committee, depositary, transfer agent, registrar or
other designated agency upon such terms and conditions as the Collateral Agent
may determine), all without liability except to account for property actually
received by it; provided, however, that the Collateral Agent shall have no duty
to any Grantor to exercise any such right, privilege or option and shall not be
responsible for any failure to do so or delay in so doing; and

 

- 20 -

 

  

(B)         in order to permit the Collateral Agent to exercise the voting and
other consensual rights which it may be entitled to exercise pursuant hereto and
to receive all dividends and other distributions which it may be entitled to
receive under this Section 4.04(h): (1) each Grantor shall promptly execute and
deliver (or cause to be executed and delivered) to the Collateral Agent all
proxies, dividend payment orders and other instruments as the Collateral Agent
may from time to time reasonably request and (2) each Grantor acknowledges that
the Collateral Agent may utilize the power of attorney set forth in
Section 6.01.

 

(iii)        Each Grantor hereby expressly irrevocably authorizes and instructs,
without any further instructions from such Grantor, each issuer of any
Investment Related Property pledged hereunder by such Grantor (i) to comply with
any instruction received by such issuer from the Collateral Agent (which the
Collateral Agent hereby agrees shall not be given unless an Event of Default has
occurred and is continuing) without consultation with or instruction from such
Grantor and each Grantor agrees that such issuer shall be fully protected from
liabilities to such Grantor in so complying and (ii) upon the occurrence and
during the continuance of an Event of Default, to pay any dividend or make any
other payment with respect to the Investment Related Property directly to the
Collateral Agent.

 

(i)          Consent with respect to Jointly Owned Investment Related Property.
To the extent that more than one Grantor has rights in any Investment Related
Property, such Grantor consents to the grant by each other Grantor that has
rights in such Investment Related Property of a security interest therein to the
Collateral Agent and, without limiting the foregoing, consents to the transfer
of any Pledged Stock representing partnership or membership interests to the
Collateral Agent or its nominee upon the occurrence and during the continuance
of an Event of Default and to the substitution of the Collateral Agent or its
nominee as a partner in any partnership or as a member in any limited liability
company with all the rights and powers related thereto.

 

Section 4.05         [Reserved].

 

Section 4.06         Intellectual Property.

 

(a)          Representations and Warranties with respect to Intellectual
Property. Except as disclosed in Schedule III hereto (as such schedule may be
amended or supplemented from time to time in accordance with the terms hereof),
each Grantor hereby represents and warrants that:

 

(i)          Schedule III (as such schedule may be amended or supplemented from
time to time in accordance with the terms hereof) sets forth a true and complete
list as of the Closing Date of the Intellectual Property each Grantor owns,
licenses or otherwise has the right to use and, including for each item (1) the
owner, (2) the title, (3) the jurisdiction in which such item has been
registered or otherwise arises or in which an application for registration has
been filed, (4) as applicable, the registration or application number and
registration or application date and (5) any IP Licenses or other rights
(including franchises) granted by such Grantor with respect thereto.

 

- 21 -

 

  

(ii)         Each Grantor owns, or is licensed to use, all Intellectual Property
necessary to conduct its business as currently conducted except for such
Intellectual Property the failure of which to own or license would not
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect. To the knowledge of each Grantor, (a) the conduct and
operations of the businesses of each Grantor does not infringe, misappropriate,
dilute, violate or otherwise impair any Intellectual Property owned by any other
Person and (b) no other Person has contested any right, title or interest of any
Grantor in, or relating to, any Intellectual Property, other than, in each case,
as cannot reasonably be expected to affect the Loan Documents and the
transactions contemplated therein and would not, in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

(iii)        No holding, decision or judgment has been rendered by any Official
Body which would directly limit, cancel or question the validity of, or such
Grantor’s rights in, any Intellectual Property owned by such Grantor or, to
Grantor’s knowledge, licensed to such Grantor the result of which would
reasonably be expected to cause a Material Adverse Effect.

 

(iv)        It is the sole and exclusive owner of the entire right, title, and
interest in and to all material Intellectual Property listed on Schedule III
hereto (as such schedule may be amended or supplemented from time to time in
accordance with the terms hereof) as owned by each Grantor, except for rights in
material Intellectual Property granted pursuant to an IP License, and Grantor
owns or has the valid right to use all other material Intellectual Property used
in or reasonably necessary to conduct its business free and clear of all Liens,
except for Permitted Liens.

 

(b)          Covenants and Agreements with respect to Intellectual Property.
Each Grantor hereby covenants and agrees as follows:

 

(i)          Each Grantor (either itself or through licensees) will, for each
Patent, not do any act, or omit to do any act, whereby any Patent which is
material to the conduct of such Guarantor’s business may become invalidated or
dedicated to the public, and, to the extent consistent with past practices,
shall continue to mark any products covered by a Patent with the relevant patent
number or indication that a Patent is pending as required by the patent laws.

 

(ii)         Each Grantor (either itself or, if permitted by law, through its
licensees or its sublicensees) will, for each Trademark material to the conduct
of such Grantor’s business, (i) maintain such Trademark in full force free from
any claim of abandonment or invalidity from non-use, material alteration, naked
licensing or genericide, (ii) use reasonable best efforts to maintain the
quality of products and services offered under such Trademark in a manner
substantially consistent with or better than the quality of such products and
services as of the date hereof, (iii) use reasonable best efforts to display
such Trademark with proper notice, including notice of federal registration to
the extent permitted by applicable law, (iv) not knowingly use or knowingly
permit the use of such Trademark in violation of any third party rights, (v) not
permit any assignment in gross of such Trademark and (vi) subject to the terms
of the Credit Agreement, allow the Collateral Agent and its designees the right
to inspect such Grantor’s premises and to examine and observe such Grantor’s
books, records and operations, including, without limitation, its quality
control processes, upon reasonable notice and at reasonable times.

 

(iii)        Each Grantor (either itself or through licensees) will, for each
work covered by a Copyright material to the conduct of its business, continue to
publish, reproduce, display, adopt and distribute the work with appropriate
copyright notice.

 

- 22 -

 

  

(iv)        Each Grantor shall take all reasonable steps in the United States
Patent and Trademark Office and the United States Copyright Office, any state
registry or any foreign counterpart of the foregoing, including the payment of
applicable fees, to maintain and pursue any application, and to maintain each
registration of the Trademarks, Patents and Copyrights owned by any Grantor and
which are now or shall become included in the Collateral except for those items
of Intellectual Property that are no longer in use and have negligible value or
such Intellectual Property is no longer beneficial to the business of such
Grantor in the commercially reasonable judgment of such Grantor.

 

(v)         Such Grantor shall, together with the delivery of each officer’s
certificate pursuant to Section 7.3.3 of the Credit Agreement, report to the
Collateral Agent any of the following to the extent applicable: (A) the filing
by such Grantor or on its behalf of any application to register any Intellectual
Property, owned by such Grantor in whole or in part, with the United States
Patent and Trademark Office and the United States Copyright Office; (B) the
registration of any Intellectual Property owned by such Grantor in whole or in
part by any such office; (C) the acquisition by such Grantor of any Intellectual
Property or (D) any new contractual obligation granting a material IP License
from or to any Grantor. Concurrently therewith, such Grantor shall deliver to
the Collateral Agent (x) a modified Schedule III hereto to reflect the
applicable modified information and (y) signed counterparts of a Trademark
Security Agreement, Patent Security Agreement and/or Copyright Security
Agreement, as applicable, together with all supplements to the schedules thereto
solely with respect to any United States federally registered Intellectual
Property. Notwithstanding anything herein to the contrary, no Grantor shall be
obligated to take any action to perfect any security interest in any part of the
Collateral under the laws of any jurisdiction outside of the United States of
America.

 

(vi)        If any rights to any material Patent, Trademark or Copyright are
believed infringed, misappropriated or diluted by a third party in any material
respect, such Grantor shall (A) notify the Collateral Agent promptly after it
learns thereof, (B) cooperate with the Collateral Agent to identify actions that
are reasonably appropriate under the circumstances to protect such Patent,
Trademark or Copyright, and (C) at Collateral Agent’s reasonable request, unless
such Grantor shall reasonably determine that such Patent, Trademark or Copyright
is of negligible economic value to it, take those actions to protect such
Patent, Trademark or Copyright, including (to the extent requested) suing for
infringement, misappropriation or dilution. If any material IP License is
believed breached in any material respect by any party other than a Grantor,
such Grantor shall (A) notify the Collateral Agent promptly after it learns
thereof, (B) cooperate with the Collateral Agent to identify actions that are
reasonably appropriate under the circumstances to protect such IP License, and
(C) at Collateral Agent’s reasonable request, unless such Grantor shall
reasonably determine that such IP License is of negligible economic value to it,
take those actions to protect the Grantor’s rights under such IP License,
including (to the extent requested) suing for breach.

 

(vii)       Other than abandonment in the ordinary course of Intellectual
Property, which, in the reasonable good faith determination of a Grantor, is not
material to the conduct of the business of such Grantor, such Grantor shall
promptly notify the Collateral Agent if it knows or has reason to know that any
U.S. Patent, Trademark or Copyright necessary to or used in such Grantor’s
business may become abandoned or becomes dedicated to the public, or of any
adverse determination or development (including, without limitation, the
institution of, or any such determination or development in, any proceeding in
the United States Patent and Trademark Office, the United States Copyright
Office or any court, but excluding any non-final office actions issued in the
ordinary course) regarding such Grantor’s ownership of any Patent, Trademark or
Copyright necessary to or used in such Grantor’s business or its right to
register the same or to keep, use or maintain the same.

 

- 23 -

 

  

(viii)      It shall use commercially reasonable efforts to avoid the inclusion
in any IP Licenses or any other contractual obligations of provisions that would
impair or prevent the creation of a security interest in, or the collateral
assignment of, such Grantor’s rights and interests under such license or in any
Intellectual Property acquired under such license, unless the Collateral Agent
otherwise consents.

 

Section 4.07         Commercial Tort Claims.

 

(a)          No Grantor has a Commercial Tort Claim except as shown on Schedule
IV (as such Schedule may be amended from time to time to reflect permitted
changes with respect to Commercial Tort Claims since the date of the last
disclosure; provided that any such amendment to Schedule IV shall only be
effective as of the day of such amendment and such amendment shall not affect
any incorrect disclosure or omission on Schedule IV (or any Default or Event of
Default resulting therefrom) prior to any such amendment).

 

(b)          In the event any Commercial Tort Claim arises or otherwise becomes
known after the date hereof, the applicable Grantor will deliver to the
Collateral Agent a supplement to Schedule IV hereto describing such Commercial
Tort Claim and expressly subjecting such Commercial Tort Claim, all judgments
and/or settlements with respect thereto and all Proceeds thereof to the security
interests granted hereunder.

 

Section 4.08         Bonding. Except as set forth in Schedule VI and custom
bonds in the ordinary course of business, as of the Closing Date, no Grantor is
a party to or bound by any surety bond agreement, indemnification agreement
therefor or bonding requirement with respect to products or services sold by it.

 

ARTICLE V
FURTHER ASSURANCES and ADDITIONAL GRANTORS

 

Section 5.01         Further Assurances.

 

(a)          Each Grantor agrees that from time to time, and at the expense of
such Grantor, it shall promptly authenticate, execute and deliver all further
instruments and documents, and take all further actions, that may be reasonably
necessary or desirable, or that the Collateral Agent may reasonably request
(other than, unless an Event of Default has occurred and is continuing, any
Excluded Perfection Actions), in order to create and/or maintain the validity,
perfection or priority (subject to Permitted Liens) of and protect any security
interest granted or purported to be granted hereby or to enable the Collateral
Agent to exercise and enforce its rights and remedies hereunder with respect to
any Collateral. Without limiting the generality of the foregoing, each Grantor
shall:

 

(i)          file such financing or continuation statements, or amendments
thereto, and execute and deliver such other agreements, instruments,
endorsements, powers of attorney or notices, as may be necessary or desirable,
or as the Collateral Agent may reasonably request, in order to perfect and
preserve the security interests granted or purported to be granted hereby;

 

(ii)         take all actions necessary to ensure the recordation of appropriate
evidence of the Liens and security interest granted hereunder in Intellectual
Property with any intellectual property registry in which said Intellectual
Property is registered or in which an application for registration is pending
including, without limitation, the United States Patent and Trademark Office and
the United States Copyright Office;

 

- 24 -

 

  

(iii)        at the Collateral Agent’s reasonable request and to the extent
commercially reasonable, appear in and defend any action or proceeding that may
materially or adversely affect such Grantor’s title to or the Collateral Agent’s
security interest in all or any part of the Collateral;

 

(iv)        furnish to the Collateral Agent from time to time such certificates,
notices, statements and schedules further identifying and describing the
Collateral and such other documents in connection with the Collateral as the
Collateral Agent may reasonably request, all in reasonable detail and in form
and substance reasonably satisfactory to the Collateral Agent; and

 

(v)         maintain the security interest in the Collateral granted hereunder
as a valid and perfected (subject to Excluded Perfection Actions) Lien in favor
of the Collateral Agent subject to no other Lien other than Permitted Liens and
senior in priority to all other Liens other than the Permitted Liens.

 

(b)          Each Grantor hereby authorizes the Collateral Agent, if an Event of
Default shall occur and be continuing, to take all steps it deems reasonably
necessary to maintain and preserve the Collateral, consistent with the Grantor’s
obligations to do so hereunder, including, the making of additional filings, the
payment of maintenance fees and the defense of challenges to the Grantor’s title
or validity, all at the Grantor’s expense, and hereby ratified any such actions
of the Collateral Agent heretofore taken.

 

(c)          Each Grantor hereby authorizes, at the Grantor’s expense, the
filing of, and ratifies any prior filing of, any financing statements or
continuation statements, and amendments to financing statements or any similar
document, in any jurisdictions and with any filing offices as the Collateral
Agent may determine, in its sole discretion, are necessary, advisable or prudent
to perfect or to maintain the perfection of the security interest granted to the
Collateral Agent herein. Such financing statements may describe the Collateral
in the same manner as described herein or may contain an indication or
description of collateral that describes such property in any other manner as
the Collateral Agent may determine, in its sole discretion, is necessary,
advisable or prudent to ensure the perfection of the security interest in the
Collateral granted to the Collateral Agent herein, including, without
limitation, describing such property as “all assets” or “all personal property,
whether now owned or hereafter acquired,” or words of similar meaning. Each
Grantor shall furnish to the Collateral Agent from time to time statements and
schedules further identifying and describing the Collateral and such other
reports in connection with the Collateral as the Collateral Agent may reasonably
request, all in reasonable detail.

 

Section 5.02         Additional Grantors. From time to time subsequent to the
date hereof, additional Persons may become parties hereto as additional Grantors
(each, an “Additional Grantor”) by executing a joinder to this Agreement
substantially in the form of Exhibit C hereto (the “Security Agreement
Joinder”). Concurrently with the execution and delivery of such Security
Agreement Joinder, such Additional Grantor shall take all such actions and
deliver to the Collateral Agent all such documents and agreements as such
Additional Grantor would have been required to deliver to the Collateral Agent
on or prior to the date of this Agreement had such Additional Grantor been a
party hereto on the date of this Agreement, including, among other things,
supplements to Schedule I, II, III and IV hereto. Upon delivery of any such
Security Agreement Joinder to the Collateral Agent, notice of which is hereby
waived by Grantors, each Additional Grantor shall be a Grantor and shall be as
fully a party hereto as if Additional Grantor were an original signatory hereto.
Each Grantor expressly agrees that its obligations arising hereunder shall not
be affected or diminished by the addition or release of any other Grantor
hereunder, nor by any election of the Collateral Agent not to cause any
subsidiary of any Grantor to become an Additional Grantor hereunder. This
Agreement shall be fully effective as to any Grantor that is or becomes a party
hereto regardless of whether any other Person becomes or fails to become a
Grantor hereunder.

 

- 25 -

 

 

ARTICLE VI
AGENT APPOINTED ATTORNEY-IN-FACT

 

Section 6.01         Power of Attorney. Each Grantor hereby irrevocably
constitutes and appoints the Collateral Agent (and all Persons designated by the
Collateral Agent) as such Grantor’s true and lawful attorney (and agent-in-fact)
for the purposes provided herein and such power, being coupled with an interest,
is irrevocable until the Secured Obligations are paid in full and until there is
no commitment by any Secured Party to make further loans, incur obligations or
otherwise give value. The Collateral Agent, or the Collateral Agent’s designee,
may at any time and from time to time, without notice and in either its or a
Grantor’s name, but at the sole cost and expense of the Grantors:

 

(i)          take any and all appropriate action and execute any and all
documents and instruments which may be necessary or desirable to carry out the
terms of this Agreement;

 

(ii)         if an Event of Default shall occur and be continuing, endorse one
or more Grantors’ names on any Payment Item or other Proceeds of Collateral
(including Proceeds of insurance) that come into the Collateral Agent’s
possession or control (it being understood and agreed that if any such Payment
Item or other Proceeds of Collateral come into the Collateral Agent’s possession
or control when an Event of Default is not continuing, the Collateral Agent
shall turn over such Payment Item or such Proceeds to the applicable Grantor);

 

(iii)        prepare, sign and file for recordation in any Intellectual Property
registry appropriate evidence of the Lien and security interest granted herein
in the Intellectual Property in the name of such Grantor as assignor or pledgor;

 

(iv)        if an Event of Default shall occur and be continuing, take or cause
to be taken all actions reasonably necessary to perform or comply or cause
performance or compliance with the terms of any Loan Document, including,
without limitation, to pay or discharge taxes or Liens (other than Permitted
Liens) levied or placed upon or threatened against the Collateral, the legality
or validity thereof and the amounts necessary to discharge the same to be
determined by the Collateral Agent in its reasonable discretion, and any such
payments made by the Collateral Agent to become Secured Obligations of such
Grantor under the Credit Agreement, and execute any and all documents and
instruments which may be necessary or desirable to carry out the terms of this
Agreement; and

 

(v)         if an Event of Default shall occur and be continuing: (i) notify any
Account Debtors (including obligors with regards to payment due or to become due
in respect of Intellectual Property) of the assignment of their Accounts, demand
and enforce payment of Accounts by legal proceedings or otherwise and generally
exercise any rights and remedies with respect to Accounts; (ii) settle, adjust,
modify, compromise, discharge or release any Accounts or other Collateral, or
any legal proceedings brought to collect Accounts or Collateral; (iii) sell or
assign any Accounts and other Collateral upon such terms, for such amounts and
at such times as the Collateral Agent deems advisable; (iv) collect, liquidate
and receive balances in Deposit Accounts or investment accounts, and take
control, in any manner, of Proceeds of Collateral; (v) prepare, file and sign a
Grantor’s name to a proof of claim or other document in a bankruptcy of an
Account Debtor, or to any notice, assignment or satisfaction of Lien or similar
document; (vi) receive, open and dispose of mail addressed to a Grantor, and
notify postal authorities to deliver any such mail to an address designated by
the Collateral Agent; (vii) endorse any Chattel Paper, Document, Instrument,
bill of lading or other document or agreement relating to any Accounts,
Inventory or other Collateral; (viii) use a Grantor’s stationery and sign its
name to verifications of Accounts and notices to Account Debtors; (ix) use
information contained in any data processing, electronic or information systems
relating to Collateral; (x) make and adjust claims under insurance policies;
(xi) take any action as may be necessary or appropriate to obtain payment under
any letter of credit, banker’s acceptance or other instrument for which a
Grantor is a beneficiary; and (xii) take all other actions as Collateral Agent
deems reasonably appropriate to fulfill any Grantor’s obligations under the Loan
Documents.

 

- 26 -

 

  

ARTICLE VII
REMEDIES

 

Section 7.01         Generally.

 

(a)          If any Event of Default shall have occurred and be continuing, the
Collateral Agent may exercise in respect of the Collateral, in addition to all
other rights and remedies provided for herein or otherwise available to it at
law or in equity, all the rights and remedies of a secured party under the UCC
(whether or not the UCC applies to the affected Collateral) to collect, enforce
or satisfy any Secured Obligations then owing, whether by acceleration or
otherwise, and also may separately, successively or simultaneously exercise any
other rights or remedies afforded under any agreement, by law, at equity or
otherwise, including the rights and remedies of a secured party under the UCC.
Such rights and remedies include the rights to:

 

(i)          take possession of any Collateral;

 

(ii)         require a Grantor to assemble Collateral, at such Grantor’s
expense, and make it available to the Collateral Agent at a place designated by
the Collateral Agent;

 

(iii)        enter any premises where Collateral is located and store Collateral
on such premises until sold (and if the premises are owned or leased by a
Grantor, such Grantor agrees not to charge for such storage);

 

(iv)        sell or otherwise dispose of any Collateral in its then condition,
or after any further manufacturing or processing thereof, at public or private
sale, with such notice as may be required by applicable Law, in lots or in bulk,
at such locations, all as the Collateral Agent, in its discretion, deems
advisable; and

 

(v)         if it so elects, seek the appointment of a receiver or keeper to
take possession of any Collateral and to enforce any of the Collateral Agent’s
remedies (for the benefit of the Secured Parties), with respect to such
appointment without prior notice to the extent permitted by applicable Law.

 

- 27 -

 

  

(b)          The Collateral Agent or any Secured Party may be the purchaser of
any or all of the Collateral at any public or private (to the extent permitted
by applicable Law) sale in accordance with the UCC, and the Collateral Agent, as
agent for and representative of the Secured Parties, shall be entitled, for the
purpose of bidding and making settlement or payment of the purchase price for
all or any portion of the Collateral sold at any such sale made in accordance
with the UCC, to use and apply any of the Secured Obligations as a credit on
account of the purchase price for any Collateral payable by the Collateral Agent
at such sale. The Collateral Agent shall have the right to conduct such sales on
any Grantor’s premises, without charge, and such sales may be adjourned from
time to time in accordance with applicable Law. Each purchaser at any such sale
shall hold the property sold absolutely free from any claim or right on the part
of any Grantor, and each Grantor hereby waives (to the extent permitted by
applicable Law) all rights of redemption, stay and/or appraisal which it now has
or may at any time in the future have under any rule of law or statute now
existing or hereafter enacted. Each Grantor agrees that, to the extent notice of
sale shall be required by law, ten days notice to such Grantor of the time and
place of any public sale or the time after which any private sale is to be made
shall constitute reasonable notification. The Collateral Agent shall not be
obligated to make any sale of Collateral regardless of notice of sale having
been given. The Collateral Agent may adjourn any public or private sale from
time to time by announcement at the time and place fixed therefor, and such sale
may, without further notice, be made at the time and place to which it was so
adjourned. Each Grantor hereby waives (to the extent permitted by applicable
Law) any claims against the Collateral Agent arising by reason of the fact that
the price at which any Collateral may have been sold at such a private sale was
less than the price which might have been obtained at a public sale, even if the
Collateral Agent accepts the first offer received and does not offer such
Collateral to more than one offeree. If the Proceeds of any sale or other
disposition of the Collateral are insufficient to pay all the Secured
Obligations, each Grantor shall be liable for the deficiency and the reasonable
and documented fees of counsel employed by the Collateral Agent to collect such
deficiency. Each Grantor further agrees that a breach of any of the covenants
contained in this Section will cause irreparable injury to the Collateral Agent,
that the Collateral Agent has no adequate remedy at law in respect of such
breach and, as a consequence, that each and every covenant contained in this
Section shall be specifically enforceable against such Grantor, and such Grantor
hereby waives (to the extent permitted by applicable Law) and agrees not to
assert any defenses against an action for specific performance of such covenants
except for a defense that no default has occurred giving rise to the Secured
Obligations becoming due and payable prior to their stated maturities. Nothing
in this Section shall in any way alter the rights of the Collateral Agent
hereunder.

 

(c)          The Collateral Agent may sell the Collateral without giving any
warranties as to the Collateral. The Collateral Agent may specifically disclaim
or modify any warranties of title or the like. This procedure will not be
considered to adversely affect the commercial reasonableness of any sale of the
Collateral.

 

(d)          The Collateral Agent shall have no obligation to marshal any of the
Collateral.

 

Section 7.02         Application of Proceeds. Except as expressly provided
elsewhere in this Agreement, all Proceeds received by the Collateral Agent in
respect of any sale, any collection from, or other realization upon all or any
part of the Collateral shall be applied in the order of priority set forth in
Section 8.2.4 of the Credit Agreement.

 

Section 7.03         Sales on Credit. If the Collateral Agent sells any of the
Collateral upon credit, the Grantor will be credited only with payments actually
made by the purchaser thereof and received by the Collateral Agent and applied
to indebtedness of such purchaser. In the event such purchaser fails to pay for
the Collateral, the Collateral Agent may resell the Collateral, and the Grantor
shall be credited with Proceeds of the sale in accordance with this
Section 7.03.

 

- 28 -

 

  

Section 7.04         Investment Related Property. Each Grantor recognizes that,
by reason of certain prohibitions contained in the Securities Act of 1933 (the
“Securities Act”) and applicable State securities laws, the Collateral Agent may
be compelled, with respect to any sale of all or any part of the Investment
Related Property conducted without prior registration or qualification of such
Investment Related Property under the Securities Act and/or such State
securities laws, to limit purchasers to those who will agree, among other
things, to acquire the Investment Related Property for their own account, for
investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges that any such private sale may be at prices and on terms
less favorable than those obtainable through a public sale without such
restrictions (including a public offering made pursuant to a registration
statement under the Securities Act) and, notwithstanding such circumstances,
each Grantor agrees that any such private sale shall be deemed to have been made
in a commercially reasonable manner and that the Collateral Agent shall have no
obligation to engage in public sales and no obligation to delay the sale of any
Investment Related Property for the period of time necessary to permit the
issuer thereof to register it for a form of public sale requiring registration
under the Securities Act or under applicable State securities laws, even if such
issuer would, or should, agree to so register it. If the Collateral Agent
determines to exercise its right to sell any or all of the Investment Related
Property, upon written request, each Grantor shall and shall cause each issuer
thereof from time to time to furnish to the Collateral Agent all such
information as the Collateral Agent may request in order to determine the number
and nature of interest, shares or other instruments included in the Investment
Related Property which may be sold by the Collateral Agent in exempt
transactions under the Securities Act and the rules and regulations of the
Securities and Exchange Commission thereunder, as the same are from time to time
in effect. If, in the opinion of the Collateral Agent, it is necessary or
advisable to sell any portion of the Collateral consisting of Investment Related
Property by registering such Investment Related Property under the Securities
Act, each relevant Grantor shall cause each issuer of such Investment Related
Property to do or cause to be done all acts as may be, in the opinion of the
Collateral Agent, necessary or advisable to register such Investment Related
Property or that portion thereof to be sold under the Securities Act, all as
directed by the Collateral Agent in conformity with the Securities Act and the
rules and regulations of the Securities and Exchange Commission applicable
thereto and in compliance with the securities or “Blue Sky” laws of any
jurisdiction that the Collateral Agent shall designate.

 

Section 7.05         Intellectual Property.

 

(a)          Anything contained herein to the contrary notwithstanding, upon the
occurrence and during the continuation of an Event of Default:

 

(i)          the Collateral Agent shall have the right (but not the obligation)
to bring suit or otherwise commence any action or proceeding in the name of any
Grantor, the Collateral Agent or otherwise, in the Collateral Agent’s sole
discretion, to enforce any Intellectual Property which is included in the
Collateral, in which event, the Grantors shall, at the reasonable request of the
Collateral Agent, do any and all lawful acts and execute any and all documents
reasonably required by the Collateral Agent in aid of such enforcement, and the
Grantors shall promptly, upon demand, reimburse and indemnify the Collateral
Agent as provided in Section 8.02 hereof in connection with the exercise of its
rights under this Section, and, to the extent that the Collateral Agent shall
elect not to bring suit to enforce any Intellectual Property as provided in this
Section, each Grantor agrees, at the request of the Collateral Agent, to take
all reasonable measures, whether by action, suit, proceeding or otherwise, to
prevent the infringement of any Intellectual Property necessary or beneficial to
the business of such Grantor by others, and for that purpose, agrees to
diligently maintain any action, suit or proceeding against any Person so
infringing as shall be necessary to prevent such infringement;

 

(ii)         upon written demand from the Collateral Agent, each Grantor shall
assign, convey or otherwise transfer to the Collateral Agent, or such Collateral
Agent’s designee, all of such Grantor’s right, title and interest in and to the
Intellectual Property included in the Collateral, and shall execute and deliver
to the Collateral Agent such documents as are reasonably necessary to effectuate
and record such assignment, conveyance, or transfer of, or other evidence of
foreclosure upon, such Intellectual Property;

 

(iii)        in the event of any assignment, conveyance or other transfer of any
of the Trademarks included in the Collateral, the goodwill symbolized by any
such Trademarks shall be included in such sale or transfer, and such Grantor
shall supply to the Collateral Agent or its designee such Grantor’s
manufacturing, advertising, and distribution know-how, and copies of records
embodying such know-how, relating to products and services theretofore sold
under such Trademarks;

 

- 29 -

 

  

(iv)        each Grantor agrees that an assignment, conveyance or transfer of
any Intellectual Property included in the Collateral shall be applied to reduce
the Secured Obligations outstanding only to the extent that the Collateral Agent
(or any Secured Party) receives Cash Proceeds in respect of such assignment,
conveyance, or other transfer of the Intellectual Property; and

 

(v)         within five Business Days after written notice from the Collateral
Agent, each Grantor shall make available to the Collateral Agent, to the extent
within such Grantor’s power and authority, such personnel in such Grantor’s
employ on the date of receipt of such notice, as the Collateral Agent may
reasonably designate, by name, title or by job responsibility, to permit such
Grantor, the Collateral Agent or its designees, directly or indirectly, to
produce, advertise, and sell the products and services sold or delivered by such
Grantor under Intellectual Property included in the Collateral on the Collateral
Agent’s behalf and to be compensated by the Collateral Agent at such Grantor’s
expense) consistent with the salary and benefit structure applicable to each, as
of the date of such Event of Default.

 

(b)          If (i) an Event of Default shall have occurred and, by reason of
cure, waiver, modification, amendment or otherwise, no longer be continuing,
(ii) no other Event of Default shall have occurred and be continuing, (iii) an
assignment or other transfer to the Collateral Agent of any rights, title and
interests in and to the Intellectual Property shall have been previously made
and shall have become absolute and effective and (iv) the Secured Obligations
shall not have become immediately due and payable, upon the written request of
any Grantor, the Collateral Agent shall promptly execute and deliver to such
Grantor, at such Grantor’s sole cost and expense, such assignments or other
transfer as may be necessary to reassign to such Grantor any such rights, title
and interests as may have been assigned to the Collateral Agent as aforesaid,
subject to any disposition thereof (including a lease or license) that may have
been made by the Collateral Agent in accordance with the Loan Documents;
provided that, after giving effect to such reassignment, the Collateral Agent’s
security interest granted pursuant hereto, as well as all other rights and
remedies of the Collateral Agent granted hereunder, shall continue to be in full
force and effect.

 

(c)          The Collateral Agent shall be granted an irrevocable, non-exclusive
license or other right to use, license or sub-license (without payment of
royalty or other compensation to any Person) any or all Intellectual Property of
the Grantors, computer hardware and software, trade secrets, brochures, customer
lists, promotional and advertising materials, labels, packaging materials and
other property (in each case to the extent permitted by the applicable license
agreements), in advertising for sale, marketing, selling, collecting, completing
manufacture of, or otherwise exercising any rights or remedies following the
occurrence of an Event of Default with respect to any Collateral. Each Grantor’s
rights and interests under Intellectual Property shall inure to the Collateral
Agent’s benefit; provided, however, that the license granted in the preceding
sentence (x) shall be subject to those exclusive licenses of Intellectual
Property granted by the Grantors in effect on the date hereof and those granted
by any Grantor hereafter (other than any exclusive license granted in breach of
this Agreement or the Credit Agreement), to the extent conflicting, (y) may be
exercised, at the option of the Collateral Agent, only upon the occurrence and
during the continuation of an Event of Default, provided that any license,
sublicense or other transaction entered into by the Collateral Agent in
accordance herewith shall be binding upon the Grantors notwithstanding any
subsequent cure of an Event of Default, and (z) applies to the use of the
Trademarks in a manner that is not reasonably likely to result in the
abandonment of the Trademarks due to insufficient quality control. The foregoing
license grant to the Collateral Agent is in addition to, and not in limitation
of, Agent’s rights under the Power of Attorney granted under Article VI.

 

- 30 -

 

  

Section 7.06         Direct Obligation. Neither the Collateral Agent nor any
other Secured Party shall be required to make any demand upon, or pursue or
exhaust any right or remedy against, any Grantor or any other Person with
respect to the payment of the Secured Obligations or to pursue or exhaust any
right or remedy with respect to any Collateral therefor or any direct or
indirect guaranty thereof.

 

Section 7.07         Commercially Reasonable. To the extent that applicable Law
imposes duties on the Collateral Agent to exercise remedies in a commercially
reasonable manner, each Grantor acknowledges and agrees that it is not
commercially unreasonable for the Collateral Agent to do any of the following:

 

(i)          fail to incur significant costs, expenses or other liabilities
reasonably deemed as such by the Collateral Agent to prepare any Collateral for
disposition or otherwise to complete raw material or work in process into
finished goods or other finished products for disposition;

 

(ii)         fail to obtain authorization or other consents from any Official
Body for access to any Collateral to sell or for the collection or sale of any
Collateral, or, if not required by other Law, fail to obtain authorization from
any Official Body or other consents for the collection or disposition of any
Collateral;

 

(iii)        fail to exercise remedies against Account Debtors or other Persons
obligated on any Collateral or to remove Liens on any Collateral or to remove
any adverse claims against any Collateral;

 

(iv)        advertise dispositions of any Collateral through publications or
media of general circulation, whether or not such Collateral is of a specialized
nature or to contact other Persons, whether or not in the same business as any
Grantor, for expressions of interest in acquiring any such Collateral;

 

(v)         exercise collection remedies against Account Debtors and other
Persons obligated on any Collateral, directly or through the use of collection
agencies or other collection specialists, hire one or more professional
auctioneers to assist in the disposition of any Collateral, whether or not such
Collateral is of a specialized nature or, to the extent deemed appropriate by
the Collateral Agent, obtain the services of other brokers, investment bankers,
consultants and other professionals to assist the Collateral Agent in the
collection or disposition of any Collateral, or utilize internet sites that
provide for the auction of assets of the types included in the Collateral or
that have the reasonable capacity of doing so, or that match buyers and sellers
of assets to dispose of any Collateral;

 

(vi)        dispose of assets in wholesale rather than retail markets;

 

(vii)       disclaim disposition warranties, such as title, possession or quiet
enjoyment; or

 

(viii)      purchase insurance or credit enhancements to insure the Collateral
Agent against risks of loss, collection or disposition of any Collateral or to
provide to the Collateral Agent a guaranteed return from the collection or
disposition of any Collateral.

 

- 31 -

 

  

Each Grantor acknowledges that the purpose of this Section 7.07 is to provide a
non-exhaustive list of actions or omissions that are not commercially
unreasonable when exercising remedies against any Collateral and that other
actions or omissions by the Collateral Agent shall not be deemed commercially
unreasonable solely on account of not being indicated in this Section 7.07.
Without limitation of the foregoing, nothing contained in this Section 7.07
shall be construed to grant any rights to any Grantor or to impose any duties on
the Collateral Agent that would not have been granted or imposed by this
Agreement or by applicable Law in the absence of this Section 7.07. Without
limiting the foregoing, the Collateral Agent shall not be liable or responsible
for any loss or damage to any of the Collateral, or for any diminution in the
value thereof, by reason of the act or omission of any warehouseman, carrier,
forwarding agency, consignee or other agent or bailee selected by the Collateral
Agent in good faith.

 

ARTICLE VIII
THE COLLATERAL AGENT

 

Section 8.01         The Collateral Agent. The Collateral Agent has been
appointed to act as collateral agent hereunder by each Secured Party either
pursuant to Article IX of the Credit Agreement or by their acceptance of the
benefits hereof, and the Collateral Agent shall be entitled to the rights and
benefits of the Collateral Agent as set forth in Article IX of the Credit
Agreement as if the provisions of Article IX were fully set forth herein. The
Collateral Agent shall be obligated, and shall have the right hereunder, to make
demands, to give notices, to exercise or refrain from exercising any rights, and
to take or refrain from taking any action (including, without limitation, the
release or substitution of Collateral), solely in accordance with this Agreement
and the Credit Agreement. In furtherance of the foregoing provisions of this
Section, each Secured Party, by its acceptance of the benefits hereof, agrees
that it shall have no right individually to realize upon any of the Collateral
hereunder, it being understood and agreed by such Secured Party that all rights
and remedies hereunder may be exercised solely by the Collateral Agent for the
benefit of each Secured Party in accordance with the terms of this Section. The
Collateral Agent may resign pursuant to Section 9.13 of the Credit Agreement.
Upon the acceptance of any appointment as Collateral Agent under Section 9.13 of
the Credit Agreement by a successor Collateral Agent, the retiring or removed
Collateral Agent shall promptly (i) transfer to such successor Collateral Agent
all sums, Securities and other items of Collateral held hereunder, together with
all records and other documents necessary or appropriate in connection with the
performance of the duties of the successor Collateral Agent under this
Agreement, and (ii) execute (if applicable) and deliver to such successor
Collateral Agent such amendments to financing statements, and take such other
actions, as may be necessary or appropriate in connection with the assignment to
such successor Collateral Agent of the security interests created hereunder,
whereupon such retiring or removed Collateral Agent shall be discharged from its
duties and obligations under this Agreement. After any retiring or removed
Collateral Agent’s resignation or removal hereunder and under the Credit
Agreement as the Collateral Agent, the provisions of this Agreement shall inure
to its benefit as to any actions taken or omitted to be taken by it under this
Agreement while it was the Collateral Agent hereunder.

 

- 32 -

 

  

Section 8.02         Compensation and Expenses of the Collateral Agent;
Indemnification.

 

(a)          Expenses. The Grantors, jointly and severally, agree (i) to pay or
reimburse the Collateral Agent for all reasonable and documented out-of-pocket
expenses incurred by the Collateral Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Collateral Agent)
in connection with the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers (including any proposed amendments, modifications or
waivers) of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), provided that, in
accordance with Section 10.3 of the Credit Agreement, all such reasonable fees,
charges and disbursements of counsel in connection with preparation,
negotiation, execution and delivery of the Loan Documents on or prior to the
date hereof , and any ancillary documents and arrangements in connection
therewith (other than any consents, amendments, waivers or other modifications
to the Loan Documents), shall not exceed in aggregate $500,000, (ii) to pay or
reimburse the Collateral Agent for all taxes which the Collateral Agent may be
required to pay by reason of the security interests granted in the Collateral
(including any applicable transfer taxes) or to free any of the Collateral from
the lien thereof in accordance with the terms of this Agreement and (iii) all
reasonable and documented out-of-pocket expenses incurred by the Collateral
Agent (including the fees, charges and disbursements of any counsel for the
Collateral Agent), in connection with the enforcement or protection of its
rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section 8.02, or (B) in connection with the
Loans made under the Credit Agreement, including all such reasonable and
documented out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans; provided that the Grantors shall not be
required to reimburse the legal fees and expenses of more than one outside
counsel (in addition to up to one local counsel in each applicable local
jurisdiction) for all Persons indemnified under this clause (a) unless, in the
reasonable opinion of such indemnified Persons seeking reimbursement of such
legal fees and expenses under this clause (a), representation of all such
indemnified Persons would be inappropriate due to the existence of an actual or
potential conflict of interest in which case the Grantors shall only be required
to reimburse the reasonable and documented out-of-pocket legal fees and expenses
of no more than such minimum number of additional outside counsel for the
indemnified persons as is necessary to avoid any actual or potential conflict of
interest.

 

(b)          Protection of Collateral. The Grantors shall reimburse the
Collateral Agent for the reasonable costs incurred by it with respect to actions
taken in accordance with Section 5.01(b). Subject to any limitations set forth
in this Agreement or the Credit Agreement, all reasonable insurance expenses and
all reasonable expenses of protecting, storing, warehousing, appraising,
handling, maintaining and shipping the Collateral, any and all excise, property,
sales and use taxes imposed by any state, federal or local authority on any of
the Collateral, or in respect of periodic appraisals and inspections of the
Collateral, or in respect of the sale or other disposition thereof shall be
borne and paid by the Grantor. All sums so paid or incurred by the Collateral
Agent for any of the foregoing and any and all other sums for which any Grantor
may become liable hereunder and all costs and expenses (including attorneys’
fees, legal expenses and court costs) reasonably incurred by the Collateral
Agent in enforcing or protecting the security interests or any of their rights
or remedies under, and in accordance with, this Agreement, shall be additional
Secured Obligations hereunder.

 

(c)          Indemnification. The Grantors, jointly and severally, shall
indemnify the Collateral Agent (and any sub-agent thereof) and each Affiliates,
successors and assigns, and each of the officers, directors, employees,
advisors, controlling persons, members and agents of each of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all actual losses, claims, damages,
liabilities and related expenses (including the reasonable fees, out-of-pocket
charges and disbursements of any outside counsel for any Indemnitee), incurred
by any Indemnitee or asserted against any Indemnitee by any third party or by
any Grantor arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby or the
administration of this Agreement and the other Loan Documents, (ii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by any Grantor or any of its Subsidiaries, or any liability
under Environmental Laws related in any way to any Grantor or any of its
Subsidiaries, or (iii) any actual or prospective claim, litigation,
investigation or proceeding brought by a third party or by any Grantor or any of
the Grantors’ directors, shareholders or creditors, and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and non-appealable judgment to have resulted from the
gross negligence or willful misconduct of such Indemnitee; and provided further
that the Grantors shall not be required to reimburse the legal fees and expenses
of more than one outside counsel (in addition to any reasonably necessary
special counsel and up to one local counsel in each applicable local
jurisdiction) for all Indemnitees unless, in the reasonable opinion of such
indemnified Persons seeking indemnity under this subsection (c), representation
of all such Indemnitees would be inappropriate due to the existence of an actual
or potential conflict of interest, in which case the Grantors shall only be
required to reimburse the invoiced out-of-pocket fees and expenses of no more
than such minimum number of additional outside counsel for the Indemnitees as is
necessary to avoid any actual or potential conflict of interest.

 

- 33 -

 

 

(d)          Waiver of Consequential Damages. To the fullest extent permitted by
applicable Law, the Grantors shall not assert, and hereby waive, and
acknowledges that no other Person shall have, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof. No Indemnitee
referred to in subsection (c) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

 

(e)          Survival. The agreements in this Section 8.02 shall survive the
resignation of the Collateral Agent and the repayment, satisfaction or discharge
of all the Obligations.

 

ARTICLE IX
CONTINUING SECURITY INTEREST; TRANSFER OF SECURED OBLIGATIONS

 

Section 9.01         Continuing Security Interest; Transfer of Secured
Obligations. This Agreement shall create a continuing security interest in the
Collateral and shall remain in full force and effect until the payment in full
of all Secured Obligations (other than unasserted contingent indemnification
obligations not due and payable), be binding upon each Grantor, its successors
and assigns, and inure, together with the rights and remedies of the Collateral
Agent hereunder, to the benefit of the Collateral Agent and its successors,
transferees and assigns. Without limiting the generality of the foregoing, but
subject to the terms of the Loan Documents, each Secured Party may assign or
otherwise transfer any Secured Obligations held by it to any other Person, and
such other Person shall thereupon become vested with all the benefits in respect
thereof granted to each Secured Party herein or otherwise. Upon the payment in
full of all Secured Obligations (other than unasserted contingent
indemnification obligations not due and payable), the security interest granted
hereby shall terminate hereunder and all rights to the Collateral shall revert
and be deemed reassigned to Grantors. Upon any such termination, the Collateral
Agent shall, at the Grantors’ request and expense, execute and deliver to
Grantors such documents as Grantors shall reasonably request to evidence such
termination reversions and/or reassignment, without recourse, representation, or
warranty of any kind.



 

- 34 -

 

  



ARTICLE X
STANDARD OF CARE; Collateral AGENT MAY PERFORM

 

Section 10.01         Standard of Care; Collateral Agent May Perform. The powers
conferred on the Collateral Agent hereunder are solely to protect its interest
in the Collateral and the interests of the Secured Parties and shall not impose
any duty upon it to exercise any such powers. Except for the exercise of
reasonable care in the custody of any Collateral in its possession and the
accounting for moneys actually received by it hereunder, the Collateral Agent
shall have no duty as to any Collateral or as to the taking of any necessary
steps to preserve rights against prior parties or any other rights pertaining to
any Collateral. The Collateral Agent shall be deemed to have exercised
reasonable care in the custody and preservation of Collateral in its possession
if such Collateral is accorded treatment substantially equal to that which the
Collateral Agent accords its own property. Neither the Collateral Agent nor any
of its directors, officers, employees or agents shall be liable for failure to
demand, collect or realize upon all or any part of the Collateral or for any
delay in doing so or shall be under any obligation to sell or otherwise dispose
of any Collateral upon the request of any Grantor or otherwise. If any Grantor
fails to perform any agreement contained herein, during an Event of Default, the
Collateral Agent may itself perform, or cause performance of, such agreement,
and the expenses of the Collateral Agent incurred in connection therewith shall
be payable by each Grantor in accordance with Section 8.02.

 

ARTICLE XI
MISCELLANEOUS

 

Section 11.01         Notices. Unless otherwise specifically provided herein,
any notice or other communication herein required or permitted to be given to a
Grantor or Agent, shall be in writing and shall be sent to such Person’s address
or facsimile number as set forth on the signature pages hereto (or, in the case
of a Person who becomes an Additional Grantor subsequent to the date hereof, at
the address or facsimile number shown on the signature page to the corresponding
Security Agreement Joinder), or at such other address or facsimile number as a
party may hereafter specify by notice in accordance with Section 10.5 of the
Credit Agreement. Each such notice or other communication shall be effective
only if given in accordance with Section 10.5 of the Credit Agreement.

 

Section 11.02         Amendments. Any amendment, modification, termination or
waiver of any provision of this Agreement, or consent to any departure by any
Grantor therefrom, is subject to the restrictions set forth in Section 10.1 of
the Credit Agreement, provided, however, that schedules to this Agreement may be
supplemented to the extent required under or permitted by this Agreement
pursuant to a notice sent by the applicable Grantor to the Collateral Agent, and
such schedules shall be deemed so amended and no consent of any other party
shall be required. Except as expressly provided herein, no amendment,
modification, termination, or consent, the effect of which would release all or
substantially all of the Collateral, shall in any event be effective unless such
release is in accordance with Section 10.1 of the Credit Agreement.

 

Section 11.03         Release. (A) Upon any sale, lease, transfer or other
disposition of the Collateral by any Grantor which is permitted by the terms of
the Credit Agreement, such Collateral shall automatically be released from this
Agreement, (B) upon the release of a Grantor from its guarantee under the
Guarantee Agreement, the Collateral of such Grantor shall automatically be
released from this Agreement, and (C) upon the payment in full or discharge of
all Secured Obligations (other than contingent obligations as to which no claim
has been made), all the Collateral shall automatically be released from this
Agreement. In the case of any such release, the Collateral Agent will, at such
Grantor’s expense, execute and deliver to such Grantor such documents as such
Grantor shall reasonably request to evidence the release of such Collateral from
the security interest granted hereby and shall return to such Grantor such
released Collateral in its possession.

 

- 35 -

 

  

Section 11.04         Cumulative Rights. All agreements, warranties, guaranties,
indemnities and other undertakings of the Grantors hereunder and under the other
Loan Documents are cumulative and not in derogation of each other. The rights
and remedies of the Collateral Agent and the Secured Parties are cumulative, may
be exercised at any time and from time to time, or concurrently or in any order,
and are not exclusive of any other rights or remedies available by agreement, by
law, at equity or otherwise. All such rights and remedies shall continue in full
force and effect until payment in full or discharge of all Secured Obligations.

 

Section 11.05         Waivers. No waiver or course of dealing shall be
established by (i) the failure or delay of the Collateral Agent or any Secured
Party to require strict performance by the Grantors with any terms hereof or of
any of the other Loan Documents, or to exercise any rights or remedies with
respect to Collateral or otherwise; (ii) the making of any Loan during a
Default, Event of Default or other failure to satisfy any conditions precedent;
or (iii) acceptance by the Collateral Agent or any Secured Party of any payment
or performance by any Grantor hereunder or under any other Loan Documents in a
manner other than that specified therein.

 

Section 11.06         Reinstatement. Each Grantor agrees that, if the Proceeds,
or any part thereof, of any Collateral paid to any Secured Party are
subsequently invalidated, declared to be fraudulent or preferential, set aside,
or required (including pursuant to any settlement entered into by the Collateral
Agent or such Secured Party in its discretion) to be repaid to a Grantor, a
trustee, receiver or any other Person, the Secured Obligation originally
intended to be satisfied, and all Liens and other Collateral securing such
Secured Obligation, including all rights and remedies relating thereto, shall be
revived and continued in full force and effect as if such payment had not been
made. If, prior to any of the foregoing, (i) any Lien or other Collateral
securing the Secured Obligations shall have been released or terminated by
virtue of the foregoing or (ii) any provision of the Guaranty shall have been
terminated, cancelled or surrendered, such Lien, other Collateral or provision
shall be reinstated in full force and effect and such prior release,
termination, cancellation or surrender shall not diminish, release, discharge,
impair or otherwise affect the obligations of any Grantor in respect of any Lien
or other Collateral securing such obligation or the amount of such payment;
provided that, notwithstanding the foregoing, this provision shall have no force
and effect with respect to Secured Obligations that survive the payment in full
of the Obligations.

 

Section 11.07         Independent Obligations. The obligations of each Grantor
hereunder are independent of and separate from the Secured Obligations of each
other Grantor. If any Secured Obligation is not paid when due, or upon any Event
of Default, the Collateral Agent may, at its sole election, proceed directly and
at once, without notice, against any Grantor and any Collateral, to collect and
recover the full amount of any Secured Obligation then due, without first
proceeding against any other Grantor or any other Collateral and without first
joining any other Grantor in any proceeding.

 

Section 11.08         Successors and Assigns. This Agreement shall be binding
upon and inure to the benefit of the Grantors, the Collateral Agent, the Secured
Parties and their respective successors and assigns, except that (i) no Grantor
shall have the right to assign its rights or delegate its obligations hereunder
or under any other Collateral Document; and (ii) any assignment by a Lender must
be made in compliance with Section 10.10 of the Credit Agreement. Any
authorization or consent of a Secured Party shall be conclusive and binding on
any subsequent transferee or assignee of such Secured Party.

 

Section 11.09         Independence of Covenants. All covenants hereunder shall
be given independent effect so that if a particular action or condition is not
permitted by any of such covenants, the fact that it would be permitted by an
exception to, or would otherwise be within the limitations of, another covenant
shall not avoid the occurrence of a Default or an Event of Default if such
action is taken or condition exists.

 

- 36 -

 

  

Section 11.10         Survival of Representations, Warranties and Agreements.
All representations, warranties and agreements made herein shall survive the
execution and delivery hereof.

 

Section 11.11         Marshalling. None of the Collateral Agent or any other
Secured Parties shall be under any obligation to marshal any assets in favor of
any Grantor or any other Person or against or in payment of any or all of the
Secured Obligations.

 

Section 11.12         Severability. If any provision of this Agreement is held
to be illegal, invalid or unenforceable, (i) the legality, validity and
enforceability of the remaining provisions of this Agreement shall not be
affected or impaired thereby and (ii) the parties shall endeavor in good faith
negotiations to replace the illegal, invalid or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

Section 11.13         Governing Law; Jurisdiction Etc.

 

(a)          Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING, WITHOUT
LIMITATION, SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK); PROVIDED, HOWEVER, THAT IF THE LAWS OF ANY JURISDICTION OTHER THAN NEW
YORK SHALL GOVERN IN REGARD TO THE VALIDITY, PERFECTION OR EFFECT OF PERFECTION
OF ANY LIEN OR IN REGARD TO PROCEDURAL MATTERS AFFECTING ENFORCEMENT OF ANY
LIENS IN COLLATERAL, SUCH LAWS OF SUCH OTHER JURISDICTIONS SHALL CONTINUE TO
APPLY TO THAT EXTENT.

 

(b)          Submission to Jurisdiction. EACH OF THE PARTIES HERETO IRREVOCABLY
AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY IN
THE BOROUGH OF MANHATTAN AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN
DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. EACH PARTY HERETO AGREES THAT
THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT RETAIN THE RIGHT TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY
GRANTOR IN THE COURTS OF ANY OTHER JURISDICTION IN CONNECTION WITH THE EXERCISE
OF ANY RIGHTS HEREUNDER OR THE ENFORCEMENT OF ANY JUDGMENT.

 

- 37 -

 

  

(c)          Waiver of Venue. EACH GRANTOR IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT IN ANY COURT REFERRED TO IN
PARAGRAPH (B) OF THIS SECTION 11.13. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

 

Section 11.14         Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 11.14.

 

Section 11.15         Subordination.

 

(a)          Each Grantor executing this Agreement covenants and agrees that the
payment of all indebtedness, principal, interest (including interest which
accrues after the commencement of any case or proceeding in bankruptcy, or for
the reorganization of any Grantor) owing by any other Grantor to such Grantor,
including any royalty or licensing fees (collectively, the “Intercompany
Obligations”), is subordinated, to the extent and in the manner provided in this
Section 11.15, to the prior payment in full of all Secured Obligations (other
than contingent indemnification obligations as to which no claim has been
asserted) and that the subordination is for the benefit of the Collateral Agent
and the other Secured Parties, and the Collateral Agent may enforce such
provisions directly.

 

(b)          Each Grantor executing this Agreement hereby (i) authorizes the
Collateral Agent to demand specific performance of the terms of this
Section 11.15, whether or not any other Grantor shall have complied with any of
the provisions hereof applicable to it, at any time when such Grantor shall have
failed to comply with any provisions of this Section 11.15 which are applicable
to it and (ii) irrevocably waives (to the maximum extent permitted by Law) any
defense based on the adequacy of a remedy at law, which might be asserted as a
bar to such remedy of specific performance.

 

Section 11.16         Counterparts. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.

 

Section 11.17         Effectiveness. This Agreement shall become effective with
respect to each Grantor when the Collateral Agent shall receive counterparts
hereof executed by itself and such Grantor.

 

Section 11.18         Entire Agreement. This Agreement and the other Loan
Documents constitute the entire agreement and understanding among the parties
hereto and supersede any and all prior agreements and understandings, oral or
written, and any contemporaneous oral agreements and understandings relating to
the subject matter hereof and thereof.

 

[Signature pages follow]

 

- 38 -

 

 

IN WITNESS WHEREOF, each Grantor and the Collateral Agent have caused this
Agreement to be duly executed and delivered by their respective officers
thereunto duly authorized as of the date first written above.

 

  green brick partners, inc.       By: /s/James R. Brickman     Name: James R.
Brickman     Title: Authorized Signatory       Notice Address:       3131
Harvard Avenue, Suite 103   Dallas, TX 75205

 

[Signature Page to Pledge and Security Agreement]

 

 

 

  

  BioFuel Energy, LLC   BFE Holdings, LLC   BFE Operating company, LLC   Buffalo
Lake Energy, LLC   Pioneer Trail Energy, LLC   Oregon Trail Energy, LLC   Wagon
Wheel Energy, LLC   Gilman Trail energy, LLC         By: /s/James R. Brickman  
  Name: James R. Brickman     Title: Authorized Signatory       Notice Address:
      3131 Harvard Avenue, Suite 103   Dallas, TX 75205

 

[Signature Page to Pledge and Security Agreement]

 

 

 

  

  JBGL Willow Crest LLC   JBGL Hawthorne, LLC   JBGL Inwood  LLC   JBGL Chateau,
LLC   JBGL Castle Pines Management, LLC   JBGL Lakeside, LLC   JBGL Mustang LLC
  JBGL Kittyhawk, LLC   JBGL Atlanta Development 2014, LLC   JBGL Atlanta
Development, LLC   JBGL Avignon, LLC   JBGL BF Development, LLC   JBGL Chamdun,
LLC   JBGL HH, LLC   JBGL Highlands Land, LLC   JBGL Highlands Lender, LLC  
JBGL Jamestown, LLC   JBGL Ownership LLC   JBGL Vista, LLC   Johns Creek 206,
LLC   The Providence Group at Jamestown II, L.L.C.   Centre Living Homes, LLC  
Centre Commercial Construction, LLC         By: /s/James R. Brickman    
Name:  James R. Brickman     Title:  Manager       Notice Address:   3131
Harvard Avenue, Suite 103   Dallas, TX 75205       JBGL Castle Pines, LP   By:
JBGL CASTLE PINES MANAGEMENT, LLC         By: /s/James R. Brickman    
Name:  James R. Brickman     Title:  Manager       Notice Address:   3131
Harvard Avenue, Suite 103   Dallas, TX 75205

 

[Signature Page to Pledge and Security Agreement]

 

 

 

  

  greenlight ape, llc,   as Collateral Agent       By: /s/Daniel Roitman/Harry
Brandler     Name:  Daniel Roitman/Harry Brandler     Title:  Chief Operating
Officer/Chief Financial Officer       Notice Address:       Greenlight APE, LLC
  c/o Greenlight Capital, Inc.   140 East 45th Street, 24th Floor   New York, NY
10017   Attn: Chief Financial Officer   Fax: 212-973-9219       With a copy to:
  Akin Gump Strauss Hauer & Feld LLP   One Bryant Park   New York, NY 10036  
Attn: David D’urso   Fax: 212-872-1002

 

[Signature Page to Pledge and Security Agreement]

 

 

 

  

Schedule I to Pledge and Security Agreement

 

LOCATION OF COLLATERAL

 

Grantor   Address   City / County   State / Zip   Owned /
Leased /
Third Party   Lessor’s/
Third Party’s
Name
and Address                       GREEN BRICK PARTNERS, INC.   1600 Broadway,
Suite 1740   Denver/ Denver County   Colorado 80202   Leased  

LBA Realty Fund II - Company IV, LLC

c/o LBA Realty

1600 Broadway, Suite 530

Denver, Colorado 80202

                      BIOFUEL ENERGY, LLC   1600 Broadway, Suite 1740   Denver/
Denver County   Colorado 80202   Leased  

LBA Realty Fund II - Company IV, LLC

c/o LBA Realty

1600 Broadway, Suite 530

Denver, Colorado 80202

                      BFE Holdings, LLC   1600 Broadway, Suite 1740   Denver/
Denver County   Colorado 80202   Leased  

LBA Realty Fund II - Company IV, LLC

c/o LBA Realty

1600 Broadway, Suite 530

Denver, Colorado 80202

                      BFE Operating Company, LLC   1600 Broadway, Suite 1740  
Denver/ Denver County   Colorado 80202   Leased  

LBA Realty Fund II - Company IV, LLC

c/o LBA Realty

1600 Broadway, Suite 530

Denver, Colorado 80202

 

 

 

 

Schedule I to Pledge and Security Agreement

 

Grantor   Address   City / County   State / Zip   Owned /
Leased /
Third Party   Lessor’s/
Third Party’s
Name
and Address                       Buffalo Lake Energy, LLC   1600 Broadway,
Suite 1740   Denver/ Denver County   Colorado 80202   Leased  

LBA Realty Fund II - Company IV, LLC

c/o LBA Realty

1600 Broadway, Suite 530

Denver, Colorado 80202

                      Pioneer Trail Energy, LLC   1600 Broadway, Suite 1740  
Denver/ Denver County   Colorado 80202   Leased  

LBA Realty Fund II - Company IV, LLC

c/o LBA Realty

1600 Broadway, Suite 530

Denver, Colorado 80202

                      Oregon Trail Energy, LLC   1600 Broadway, Suite 1740  
Denver/ Denver County   Colorado 80202   Leased  

LBA Realty Fund II - Company IV, LLC

c/o LBA Realty

1600 Broadway, Suite 530

Denver, Colorado 80202

                      Wagon Wheel Energy, LLC   1600 Broadway, Suite 1740  
Denver/ Denver County   Colorado 80202   Leased  

LBA Realty Fund II - Company IV, LLC

c/o LBA Realty

1600 Broadway, Suite 530

Denver, Colorado 80202

                      Gilman Trail Energy, LLC   1600 Broadway, Suite 1740  
Denver/ Denver County   Colorado 80202   Leased  

LBA Realty Fund II - Company IV, LLC

c/o LBA Realty

1600 Broadway, Suite 530

Denver, Colorado 80202

 

 

 

 

Schedule I to Pledge and Security Agreement

 

Grantor   Address   City / County   State / Zip   Owned /
Leased /
Third Party   Lessor’s/
Third Party’s
Name
and Address                       JBGL WILLOW CREST LLC   3131 Harvard Avenue,
Suite 103   Dallas/ Dallas County   Texas 75205   Leased  

3131 BJTN LLC/ 3131 Harvard, Suite 103

Dallas, TX 75205

                      JBGL HAWTHORNE, LLC   3131 Harvard Avenue, Suite 103  
Dallas/ Dallas County   Texas 75205   Leased  

3131 BJTN LLC/ 3131 Harvard, Suite 103

Dallas, TX 75205

                      JBGL INWOOD LLC   3131 Harvard Avenue, Suite 103   Dallas/
Dallas County   Texas 75205   Leased  

3131 BJTN LLC/ 3131 Harvard, Suite 103

Dallas, TX 75205

                      JBGL CHATEAU, LLC   3131 Harvard Avenue, Suite 103  
Dallas/ Dallas County   Texas 75205   Leased  

3131 BJTN LLC/ 3131 Harvard, Suite 103

Dallas, TX 75205

                      JBGL CASTLE PINES, LP   3131 Harvard Avenue, Suite 103  
Dallas/ Dallas County   Texas 75205   Leased  

3131 BJTN LLC/ 3131 Harvard, Suite 103

Dallas, TX 75205

                      JBGL CASTLE PINES MANAGEMENT, LLC   3131 Harvard Avenue,
Suite 103   Dallas/ Dallas County   Texas 75205   Leased  

3131 BJTN LLC/ 3131 Harvard, Suite 103

Dallas, TX 75205

                      JBGL LAKESIDE, LLC   3131 Harvard Avenue, Suite 103  
Dallas/ Dallas County   Texas 75205   Leased  

3131 BJTN LLC/ 3131 Harvard, Suite 103

Dallas, TX 75205

                      JBGL MUSTANG LLC   3131 Harvard Avenue, Suite 103  
Dallas/ Dallas County   Texas 75205   Leased  

3131 BJTN LLC/ 3131 Harvard, Suite 103

Dallas, TX 75205

                      JBGL KITTYHAWK, LLC   3131 Harvard Avenue, Suite 103  
Dallas/ Dallas County   Texas 75205   Leased  

3131 BJTN LLC/ 3131 Harvard, Suite 103

Dallas, TX 75205

 

 

 

  

Schedule I to Pledge and Security Agreement

 

Grantor   Address   City / County   State / Zip   Owned /
Leased /
Third Party   Lessor’s/
Third Party’s
Name
and Address                       JBGL Atlanta Development 2014, LLC   3131
Harvard Avenue, Suite 103   Dallas/ Dallas County   Texas 75205   Leased  

3131 BJTN LLC/ 3131 Harvard, Suite 103

Dallas, TX 75205

                      JBGL ATLANTA DEVELOPMENT, LLC   3131 Harvard Avenue, Suite
103   Dallas/ Dallas County   Texas 75205   Leased  

3131 BJTN LLC/ 3131 Harvard, Suite 103

Dallas, TX 75205

                      JBGL AVIGNON, LLC   3131 Harvard Avenue, Suite 103  
Dallas/ Dallas County   Texas 75205   Leased  

3131 BJTN LLC/ 3131 Harvard, Suite 103

Dallas, TX 75205

                      JBGL BF DEVELOPMENT, LLC   3131 Harvard Avenue, Suite 103
  Dallas/ Dallas County   Texas 75205   Leased  

3131 BJTN LLC/ 3131 Harvard, Suite 103

Dallas, TX 75205

                      JBGL CHAMDUN, LLC   3131 Harvard Avenue, Suite 103  
Dallas/ Dallas County   Texas 75205   Leased  

3131 BJTN LLC/ 3131 Harvard, Suite 103

Dallas, TX 75205

                      JBGL HH, LLC   3131 Harvard Avenue, Suite 103   Dallas/
Dallas County   Texas 75205   Leased  

3131 BJTN LLC/ 3131 Harvard, Suite 103

Dallas, TX 75205

                      JBGL HIGHLANDS LAND, LLC   3131 Harvard Avenue, Suite 103
  Dallas/ Dallas County   Texas 75205   Leased  

3131 BJTN LLC/ 3131 Harvard, Suite 103

Dallas, TX 75205

                      JBGL HIGHLANDS LENDER, LLC   3131 Harvard Avenue, Suite
103   Dallas/ Dallas County   Texas 75205   Leased  

3131 BJTN LLC/ 3131 Harvard, Suite 103

Dallas, TX 75205

                      JBGL JAMESTOWN, LLC   3131 Harvard Avenue, Suite 103  
Dallas/ Dallas County   Texas 75205   Leased  

3131 BJTN LLC/ 3131 Harvard, Suite 103

Dallas, TX 75205

 

 

 

 

 

Schedule I to Pledge and Security Agreement

 

Grantor   Address   City / County   State / Zip   Owned /
Leased /
Third Party   Lessor’s/
Third Party’s
Name
and Address                       JBGL OWNERSHIP LLC   3131 Harvard Avenue,
Suite 103   Dallas/ Dallas County   Texas 75205   Leased  

3131 BJTN LLC/ 3131 Harvard, Suite 103

Dallas, TX 75205

                      JBGL VISTA, LLC   3131 Harvard Avenue, Suite 103   Dallas/
Dallas County   Texas 75205   Leased  

3131 BJTN LLC/ 3131 Harvard, Suite 103

Dallas, TX 75205

                      JOHNS CREEK 206, LLC   3131 Harvard Avenue, Suite 103  
Dallas/ Dallas County   Texas 75205   Leased  

3131 BJTN LLC/ 3131 Harvard, Suite 103

Dallas, TX 75205

                      THE PROVIDENCE GROUP AT    JAMESTOWN II, L.L.C.   3131
Harvard Avenue, Suite 103   Dallas/ Dallas County   Texas 75205   Leased  

3131 BJTN LLC/ 3131 Harvard, Suite 103

Dallas, TX 75205

                      CENTRE LIVING HOMES, LLC   3131 Harvard Avenue, Suite 103
  Dallas/ Dallas County   Texas 75205   Leased  

3131 BJTN LLC/ 3131 Harvard, Suite 103

Dallas, TX 75205

                      CENTRE COMMERCIAL CONSTRUCTION, LLC   3131 Harvard Avenue,
Suite 103   Dallas/ Dallas County   Texas 75205   Leased  

3131 BJTN LLC/ 3131 Harvard, Suite 103

Dallas, TX 75205

 

 

 

 

Schedule II to Pledge and Security Agreement

 

INVESTMENT RELATED PROPERTY

 

Pledged Stock:

 

Grantor   Stock Issuer   Class of
Stock   Certificated
(Y/N)   Stock
Certificate
No.   Par
Value   No. of
Pledged
Stock   % of
Outstanding
Stock of the
Stock Issuer                               Green Brick Partners, Inc.   JBGL
Builder Finance LLC   Membership Units   N   N/A   N/A   N/A   100%            
                  Green Brick Partners, Inc.   JBGL Exchange, LLC   Membership
Units   N   N/A   N/A   N/A   100%                               Green Brick
Partners, Inc.   JBGL Hawthorne, LLC   Membership Units   N   N/A   N/A   N/A  
100%                               Green Brick Partners, Inc.   JBGL Inwood LLC
  Membership Units   N   N/A   N/A   N/A   100%                              
Green Brick Partners, Inc.   JBGL Kittyhawk, LLC   Membership Units   N   N/A  
N/A   N/A   100%                               Green Brick Partners, Inc.   JBGL
Mustang LLC   Membership Units   N   N/A   N/A   N/A   100%                    
          Green Brick Partners, Inc.   JBGL Willow Crest LLC   Membership Units
  N   N/A   N/A   N/A   100%                               Green Brick Partners,
Inc.   JBGL Castle Pines, LP   Partnership Units   N   N/A   N/A   N/A   100%  
                            Green Brick Partners, Inc.   JBGL Castle Pines
Management, LLC   Membership Units   N   N/A   N/A   N/A   100%                
              Green Brick Partners, Inc.   BioFuel Energy, LLC   Membership
Units   N   N/A   N/A   N/A   100%                               BioFuel Energy,
LLC   BFE Holdings, LLC   Membership Units   N   N/A   N/A   N/A   100%        
                      BioFuel Energy, LLC   Oregon Trail Energy, LLC  
Membership Units   N   N/A   N/A   N/A   100%                              
BioFuel Energy, LLC   Wagon Wheel Energy, LLC   Membership Units   N   N/A   N/A
  N/A   100%                               BioFuel Energy, LLC   Gilman Trail
Energy, LLC   Membership Units   N   N/A   N/A   N/A   100%                    
          BFE Holdings, LLC   BFE Operating Company, LLC   Membership Units   N
  N/A   N/A   N/A   100%

 

 

 

 

BFE Operating Company, LLC   Pioneer Trail Energy, LLC   Membership Units   N  
N/A   N/A   N/A   100%                               BFE Operating Company, LLC
  Buffalo Lake Energy, LLC   Membership Units   N   N/A   N/A   N/A   100%      
                        JBGL Ownership LLC   The Providence Group of Georgia,
L.L.C.   Membership Units   N   N/A   N/A   N/A   50%                          
    JBGL Ownership LLC   The Providence Group of Florida, L.L.C.   Membership
Units   N   N/A   N/A   N/A   50%                               JBGL Ownership
LLC   CB JENI Homes DFW LLC   Membership Units   N   N/A   N/A   N/A   50%      
                        JBGL Ownership LLC   Southgate Homes DFW LLC  
Membership Units   N   N/A   N/A   N/A   50%                               JBGL
Ownership LLC   Centre Living Homes, LLC   Membership Units   N   N/A   N/A  
N/A   100%                               Centre Living Homes, LLC   Centre
Commercial Construction, LLC   Membership Units   N   N/A   N/A   N/A   100%

 

Pledged Debt: None

 

Grantor   Issuer   Original
Principal
Amount   Outstanding
Principal
Balance   Issue Date   Maturity Date                      

 

Securities Accounts: None

 

Grantor   Share of
Securities
Intermediary   Account Number   Account Name              

 

- 2 -

 

 

Deposit Accounts:

 

Grantor   Name of
Depositary Bank   Account
Number   Account Name               BioFuel Energy, LLC   Keybank National
Association   769681038113   Biofuel Energy, LLC – Operating BioFuel Energy, LLC
  Keybank National Association   769681038154   Biofuel Energy, LLC – Payroll
BioFuel Energy, LLC   Keybank National Association   769681070181   Biofuel
Energy Corp – Operating JBGL BF Development,  LLC   Inwood Bank   3237898   JBGL
BF Development, LLC JBGL Atlanta Development, LLC   Inwood Bank   3238938   JBGL
Atlanta Development, LLC JBGL Avignon, LLC   Inwood Bank   3231509   JBGL
Avignon, LLC JBGL HH, LLC   Inwood Bank   3231410   JBGL HH, LLC JBGL Highlands
Land, LLC   Inwood Bank   3231533   JBGL Highlands Land, LLC JBGL Highlands
Lender, LLC   Inwood Bank   3231373   JBGL Highlands Lender, LLC JBGL Jamestown,
LLC   Inwood Bank   3231517   JBGL Jamestown, LLC Johns Creek 206, LLC   Inwood
Bank   3238874   Johns Creek 206, LLC JBGL Ownership LLC   Inwood Bank   3231541
  JBGL Ownership LLC JBGL VISTA,  LLC   Inwood Bank   3231525   JBGL Vista, LLC
JBGL Atlanta Development 2014, LLC   Inwood Bank   3235550   JBGL Atlanta
Development 2014, LLC JBGL Willow Crest LLC   Inwood Bank   3211890   JBGL
Willow Crest LLC Operating JBGL Willow Crest LLC   Inwood Bank   2038491   JBGL
Willow Crest LLC Money Market JBGL Inwood LLC   Inwood Bank   3215197   JBGL
Inwood LLC Operating JBGL Inwood LLC   Inwood Bank   2039857   JBGL Inwood LLC
Money Market JBGL Castle Pines, LP   Inwood Bank   3224771   JBGL Castle Pines,
LP Operating JBGL Kittyhawk, LLC   Inwood Bank   3235673   JBGL Kittyhawk, LLC
Operating JBGL Chateau, LLC   Inwood Bank   3235665   JBGL Chateau, LLC
Operating JBGL Hawthorne, LLC   Inwood Bank   3234291   JBGL Hawthorne, LLC
Operating JBGL Mustang LLC   Inwood Bank   3235868   JBGL Mustang LLC Operating
JBGL Capital, LP   Comerica Bank   1881491615   JBGL Capital, LP Operating JBGL
Willow Crest LLC   PlainsCapital Bank   2600005611   JBGL Willow Crest LLC
Operating JBGL Inwood LLC   PlainsCapital Bank   2600005603   JBGL Inwood LLC
Operating JBGL Kittyhawk, LLC   PlainsCapital Bank   2600005488   JBGL
Kittyhawk, LLC Operating JBGL Chateau, LLC   PlainsCapital Bank   2600005470  
JBGL Chateau, LLC Operating JBGL Hawthorne, LLC   PlainsCapital Bank  
2600005595   JBGL Hawthorne, LLC Operating JBGL Mustang LLC   PlainsCapital Bank
  2600005462   JBGL Mustang LLC Operating JBGL Lakeside, LLC   PlainsCapital
Bank   3800012829   JBGL Lakeside, LLC Operating

 

- 3 -

 

 

Schedule III to Pledge and Security Agreement

 

Intellectual Property

 

None

 

 

 

 

Schedule IV to Pledge and Security Agreement

 

Commercial Tort Claims

 

None

 

 

 

 

Schedule V to Pledge and Security Agreement

 

Filings to Perfect Security Interests

 

Name   State Filing Office       Green Brick Partners, Inc.   Delaware      
BioFuel Energy, LLC   Delaware       JBGL Willow Crest LLC   Texas       JBGL
Hawthorne, LLC   Texas       JBGL Inwood  LLC   Texas       JBGL Chateau, LLC  
Texas       JBGL Castle Pines, LP   Texas       JBGL Castle Pines Management,
LLC   Texas       JBGL Lakeside, LLC   Texas       JBGL Mustang LLC   Texas    
  JBGL Kittyhawk, LLC   Texas       JBGL Atlanta Development 2014, LLC   Georgia
      JBGL Atlanta Development, LLC   Georgia       JBGL Avignon, LLC   Texas  
    JBGL BF Development, LLC   Texas       JBGL Chamdun, LLC   Georgia      
JBGL HH, LLC   Texas       JBGL Highlands Land, LLC   Georgia

 

 

 

  

Name   State Filing Office       JBGL Highlands Lender, LLC   Georgia       JBGL
Jamestown, LLC   Georgia       JBGL Ownership LLC   Delaware       JBGL Vista,
LLC   Texas       Johns Creek 206, LLC   Georgia       The Providence Group at
Jamestown II, L.L.C.   Georgia       Centre Living Homes, LLC   Texas      
Centre Commercial Construction, LLC   Texas       BFE Holdings, LLC   Delaware  
    BFE Operating Company, LLC   Delaware       Buffalo Lake Energy, LLC  
Delaware       Pioneer Trail Energy, LLC   Delaware       Oregon Trail Energy,
LLC   Delaware       Wagon Wheel Energy, LLC   Delaware       Gilman Trail
Energy, LLC   Delaware

 

- 7 -

 

 

Schedule VI to Pledge and Security Agreement

 

Bonding

 

None

 

 

 

 

Exhibit A to Pledge and Security Agreement

 

Form of Grant of Security Interest in United States Copyrights

 

FOR GOOD AND VALUABLE CONSIDERATION, receipt and sufficiency of which are hereby
acknowledged, [Loan Party Name], [Loan Party Description] (the “Grantor”),
hereby grants to Greenlight APE, LLC, as Collateral Agent, (the “Grantee”), a
security interest in all of the Grantor’s right, title and interest in, to and
under the following (all of the following items or types of property being
herein collectively referred to as the “Copyright Collateral”), whether
presently existing or hereafter arising or acquired:

 

(i)          the United States and foreign copyrights and any renewals thereof,
including each Copyright listed on Schedule A hereto;

 

(ii)         all other United States and foreign copyrights and any renewals
thereof;

 

(iii)        all registrations and applications for registration of any such
copyright in the United States or any other country, including registrations,
recordings, supplemental, derivative or collective work registrations and
pending applications for registrations in the United States Copyright Office;

 

(iv)        all tangible property embodying or incorporating any or all of the
foregoing; and

 

(v)         all products, proceeds and related accounts of the foregoing,
including any claim by the Grantor against third parties for past, present or
future infringement of any Copyright, whether registered or not.

 

THIS GRANT is granted in conjunction with the security interests granted to the
Grantee pursuant to that certain Pledge and Security Agreement among the
Grantor, the Grantee and certain other parties, dated as of October 27, 2014, as
amended, restated, amended and restated, waived, supplemented and/or modified
from time to time (the “Pledge and Security Agreement”).

 

THIS GRANT has been granted in conjunction with the security interest granted to
the Grantee under the Pledge and Security Agreement. The rights and remedies of
the Grantee with respect to the security interest granted herein are without
prejudice to the Pledge and Security Agreement, all terms and provisions of
which are incorporated herein by reference. In the event that any provisions of
this Grant are deemed to conflict with the Pledge and Security Agreement, the
provisions of the Pledge and Security Agreement shall govern.

 

THIS GRANT SHALL BE GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK
(INCLUDING, WITHOUT LIMITATION, SECTION 5.1401 OF THE GENERAL OBLIGATIONS LAW OF
THE STATE OF NEW YORK).

 

This Grant may be executed in counterparts (by telecopy or other electronic
imaging), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.

 

- 1 -

 

  

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the _____
day of _____________, 20__.

 

  [LOAN PARTY NAME], as Grantor         By:       Name:     Title:      
GREENLIGHT APE, LLC, as Collateral Agent, as Grantee         By:       Name:    
Title:

 

- 2 -

 

 

Schedule A to Copyright Agreement

 

COPYRIGHTS AND COPYRIGHT APPLICATIONS

 

Serial No. or
Registration No.   Country   Issue or
Filing Date   Description                                                      
                             

 

- 3 -

 

 

Exhibit B to Pledge and Security Agreement

 

Form of Grant of Security Interest in United States Patents and Trademarks

 

FOR GOOD AND VALUABLE CONSIDERATION, receipt and sufficiency of which are hereby
acknowledged, [Loan Party Name], [Loan Party Description] (the “Grantor”),
having its chief executive office at [Loan Party Notice Address], hereby grants
to Greenlight APE, LLC, as Collateral Agent, (the “Grantee”), with offices at
[Collateral Agent Notice Address], a security interest in all of the Assignor’s
right, title and interest in, to and under the following (all of the following
items or types of property being herein collectively referred to as the “Patent
and Trademark Collateral”), whether presently existing or hereafter arising or
acquired:

 

(i)          each United States patent and patent application, including each
Patent and Patent Application referred to on Schedule A hereto;

 

(ii)         each United States trademark, trademark registration and trademark
application, and all of the goodwill of the business connected with the use of,
and symbolized by, each trademark, trademark registration and trademark
application, including each Trademark, Trademark Registration and Trademark
Application referred to in Schedule B hereto; and

 

(iii)        all products and proceeds of the foregoing, including any claim by
the Grantor against third parties for past, present or future infringement of
any Patent, or past, present or future infringement or dilution of any Trademark
or Trademark registration, including any Patent or Trademark listed on Schedule
A or B hereto, or for injury to the goodwill associated with any Trademark or
Trademark registration.

 

THIS GRANT is granted in conjunction with the security interests granted to the
Grantee pursuant to that certain Pledge and Security Agreement among the
Grantor, the Grantee and certain other parties, dated as of October 27, 2014, as
amended, modified or supplemented from time to time (the “Pledge and Security
Agreement”).

 

THIS GRANT has been granted in conjunction with the security interest granted to
the Grantee under the Pledge and Security Agreement. The rights and remedies of
the Grantee with respect to the security interest granted herein are without
prejudice to the Pledge and Security Agreement, all terms and provisions of
which are incorporated herein by reference. In the event that any provisions of
this Grant are deemed to conflict with the Pledge and Security Agreement, the
provisions of the Pledge and Security Agreement shall govern.

 

THIS GRANT SHALL BE GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK
(INCLUDING, WITHOUT LIMITATION, SECTION 5.1401 OF THE GENERAL OBLIGATIONS LAW OF
THE STATE OF NEW YORK).

 

This Grant may be executed in counterparts (by telecopy or other electronic
imaging), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.

 

 

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the _____
day of _____________, 20__.

 

  [LOAN PARTY NAME], as Grantor         By:       Name:     Title:      
GREENLIGHT APE, LLC, as Collateral Agent, as Grantee         By:       Name:    
Title:

 

- 2 -

 

 

 

Schedule A to Patent and Trademark Agreement

 

PATENTS AND PATENT APPLICATIONS

 

Serial No. or
Patent No.   Date   Issue Title   Inventor   Country   Patent Holder            
                                                                               
                                                                               
                         

 

- 3 -

 

 

Schedule B to Patent and Trademark Agreement

 

TRADEMARKS

 

Registration No.   Country   Issue Date   Mark                                  
                                                 

 

TRADEMARK APPLICATIONS

 

Serial No.   Country   Filing Date   Mark                                      
                                             

 

- 1 -

 

 

Exhibit C to Pledge and Security Agreement

 

Form of Security Agreement Joinder

 

This Joinder No. _____ (this “Joinder”), dated as of [·], is made by [·], a [·]
[·] (the “New Grantor”) and GREENLIGHT APE, LLC, in its capacity as Collateral
Agent under the Pledge and Security Agreement, dated as of October 27, 2014 (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Pledge and Security Agreement”), by and among GREENLIGHT BRICK PARTNERS, INC.,
each of the other grantors parties listed on the signature pages thereto and
those additional entities that thereafter become grantor parties thereto and
GREENLIGHT APE, LLC, as Collateral Agent for the benefit of the Secured Parties.
Capitalized terms used herein but not otherwise defined shall have the meanings
provided in the Pledge and Security Agreement.

 

The Grantors are required by Section 5.02 of the Pledge and Security Agreement
to cause the New Grantor to become a “Grantor” thereunder.

 

Accordingly, the New Grantor hereby agrees as follows with the Collateral Agent,
for the benefit of the Secured Parties:

 

1.          The New Grantor hereby (i) agrees that, by execution and delivery of
this Joinder, the New Grantor shall become a “Grantor” under the Pledge and
Security Agreement with the same force and effect as if originally named therein
as a Grantor, (ii) acknowledges receipt of a copy and agrees to be obligated and
bound as a “Grantor” by all of the terms and provisions of the Pledge and
Security Agreement, (iii) grants to the Collateral Agent for the benefit of the
Secured Parties a continuing security interest in the Collateral, in each case,
to secure the full and punctual payment of the Secured Obligations in accordance
with the terms thereof and to secure the performance of all of the obligations
of each Loan Party under the Credit Agreement and the other Loan Documents, (iv)
represents and warrants that each Schedules I, II, III, IV, V, and VI hereto, is
complete and accurate with respect to the New Grantor as of the date hereof
after giving effect to the New Grantor’s accession to the Pledge and Security
Agreement as an additional Grantor thereunder, and (v) acknowledges and agrees
that, from and after the date hereof, each reference in the Pledge and Security
Agreement to a “Grantor” or the “Grantors” shall be deemed to include the New
Grantor.

 

2.          The New Grantor agrees that at any time and from time to time, upon
the written request of the Collateral Agent or any other Secured Party, it will
execute and deliver such further documents and do such further acts and things
as the Collateral Agent or such Secured Party may reasonably request in order to
effect the purposes of this Joinder.

 

3.          This Joinder: (a) may be executed in two or more counterparts, each
of which shall constitute an original but all of which when taken together shall
constitute one contract; and (b) may, upon execution, be delivered by facsimile
or electronic mail, which shall be deemed for all purposes to be an original
signature.

 

4.          Sections 11.08, 11.12, 11.13 and 11.14 of the Pledge and Security
Agreement are incorporated herein by reference as if fully set forth herein.

 

[REMINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

- 1 -

 

  

Exhibit C to Pledge and Security Agreement

 

IN WITNESS WHEREOF, the parties hereto have caused this Joinder to the Pledge
and Security Agreement to be executed and delivered as of the date and year
first above written.

 

  [NEW GRANTOR], as Grantor         By:       Name:     Title:       Notice
Address:       [●]

 

- 1 -

 

 

  GREENLIGHT APE, LLC, as Collateral Agent         By:       Name:     Title:

 

- 1 -

